Exhibit 10.36

 

FRANCHISE AGREEMENT

 

BETWEEN

 

SUMMERFIELD HOTEL COMPANY, L.P.

(Franchisor)

 

and

 

KPA LEASECO IV, INC.

(Franchisee)

 

dated

 

FEBRUARY 24, 2004

 

for a

 

SUMMERFIELD SUITES® BY WYNDHAM HOTEL

 

EL SEGUNDO, CALIFORNIA

 

Form Dated: May 1, 2002

(UFOC Dated: May 1, 2002)



--------------------------------------------------------------------------------

SUMMERFIELD HOTEL COMPANY, L.P.

FRANCHISE AGREEMENT

 

TABLE OF CONTENTS

 

         Page No.


--------------------------------------------------------------------------------

I.

  GRANT OF FRANCHISE    1

II.

  TERM    2

III.

  FEES    3

IV.

  FRANCHISEE COUNCIL    4

V.

  MANAGEMENT, STAFFING AND TRAINING    4

VI.

  HOTEL OPERATIONS    6

VII.

  FURNISHING AND MAINTAINING THE HOTEL    8

VIII.

  RESERVATION AND PROPERTY MANAGEMENT SYSTEMS    9

IX.

  ADVERTISING AND MARKETING    10

X.

  PROPRIETARY MARKS    12

XI.

  MANUAL    13

XII.

  CONFIDENTIAL INFORMATION    14

XIII.

  ACCOUNTING AND RECORDS    15

XIV.

  INSURANCE    15

XV.

  TRANSFERABILITY OF INTEREST    17

XVI.

  SECURITIES OFFERINGS    20

XVII.

  DEFAULT AND TERMINATION    21

XVIII.

  OBLIGATIONS UPON TERMINATION    22

XIX.

  CONDEMNATION AND CASUALTY    23

XX.

  TAXES, PERMITS AND INDEBTEDNESS    24

XXI.

  INDEPENDENT CONTRACTOR AND INDEMNIFICATION    25

XXII.

  APPROVALS AND WAIVERS    25

XXIII.

  REPRESENTATION OF FRANCHISEE    26

XXV.

  ENTIRE AGREEMENT    26

 

- i -



--------------------------------------------------------------------------------

XXVI.

   CONSTRUCTION AND SEVERABILITY    27

XXVII.

   DISPUTE RESOLUTION AND GOVERNING LAW    27

XXVIII.

   REMEDIES; CURRENCY    29

XXIX.

   WAIVER OF JURY TRIAL    29

XXX.

   FRANCHISEE ACKNOWLEDGMENTS    29

 

ATTACHMENTS

 

Attachment A-

 

Selected Terms

Attachment B-

 

Guaranty

Attachment C-

 

Management Company Rider

Attachment D-

 

Definitions

 

ADDENDA

 

Conversion Addendum

 

[Intentionally omitted]

New Construction Addendum

 

[Intentionally omitted]

First Amendment to Franchise Agreement

 

- ii -



--------------------------------------------------------------------------------

SUMMERFIELD HOTEL COMPANY, L.P.

FRANCHISE AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 24th day of February 2004, to
be effective as of the Effective Date, between Summerfield Hotel Company, L.P.,
a Kansas limited partnership (“Franchisor”), and KPA Leaseco IV, Inc.
(“Franchisee”). Certain terms used in this Agreement are defined in Attachment
D.

 

WITNESSETH:

 

WHEREAS, Franchisor or its Affiliates have developed and Franchisor has the
right to use and license the use of a System for the establishment and operation
of extended stay all-suite hotels under the Proprietary Marks; and

 

WHEREAS, Franchisee is the owner of the fee or long-term leasehold interest in
the property at the Approved Location identified in Attachment A to this
Agreement and desires to obtain a license to use the Proprietary Marks and the
System to operate the Hotel located or to be located at the Approved Location
under the System and the Proprietary Marks; and

 

WHEREAS, Franchisee understands and acknowledges the importance of operating in
conformity with Franchisor’s standards and specifications in order to enhance
public acceptance of, and demand for, all System Hotels; and

 

WHEREAS, in entering into this Agreement Franchisor is relying upon the business
skill, financial capacity and character of Franchisee and its Principals and the
guaranty of Franchisee’s obligations under this Agreement by its Controlling
Principals, each of whom has executed a Guaranty in the form of Attachment B to
this Agreement;

 

NOW, THEREFORE, in consideration of the mutual undertakings and commitments set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

I. GRANT OF FRANCHISE

 

A. Grant. As of the Effective Date, Franchisor grants to Franchisee, upon the
terms and conditions contained in this Agreement, the nonexclusive right and
license, and Franchisee undertakes the obligation, to operate the Hotel under
the System and the Proprietary Marks at, and only at, the Approved Location, in
accordance with this Agreement and Franchisor’s standards, specifications,
policies and procedures, and to use, solely in connection with the operation of
the Hotel at the Approved Location, the Proprietary Marks and the System as such
may be changed, improved and further developed from time to time. This franchise
and Franchisee’s rights under this Agreement are granted only for the number of
guest rooms specified in Attachment A. Franchisee shall not expand or change the
number of guest rooms or make other structural changes to the Hotel without the
prior written consent of Franchisor.

 

B. Reserved Rights. Franchisee acknowledges and agrees that (i) this franchise
relates solely to the operation of the Hotel at the Approved Location; and (ii)
this Agreement does not entitle Franchisee to any protected territory,
territorial rights or exclusivity. Franchisee further acknowledges and agrees
that Franchisor and its Affiliates retain the right to develop and operate, and
to license others to develop and operate, hotels and lodging facilities
(including, without limitation, extended stay facilities) or other business
operations of any type whatsoever, under the Proprietary Marks or under other
trade names, trademarks and service marks, at any location except the Approved
Location, including locations adjacent, adjoining or proximate to the Approved
Location, and that these business operations may compete directly with and
adversely affect the operation of the Hotel. Franchisee agrees that Franchisor
and its Affiliates may exercise these rights from time to time without notice to
Franchisee, and Franchisee covenants that it shall not take any action,
including any action in a court of law or equity, which may interfere with the
exercise of such rights.



--------------------------------------------------------------------------------

C. Promotion of System. Franchisee acknowledges that Franchisor has and may have
business interests other than the operation of the network of System Hotels and
that Franchisor, in its sole discretion, may identify, define, and act upon such
interests in the manner it deems appropriate. Franchisee further acknowledges
that business decisions made by Franchisor and its Affiliates may impact
Franchisee and agrees that Franchisor and its Affiliates have no express
obligation or implied duty to protect Franchisee from the consequences of such
business decisions and expressly waives any right to assert any claim against
Franchisor or its Affiliates based on the existence, actual or arguable, of any
such obligation or duty.

 

D. Obligations Commencing on Effective Date. The obligations of the parties
derived from the grant of the franchise and the right to become part of the
System (including, but not limited to, those set forth at Sections III.B.-D.,
IV., V., VI., VII., VIII., IX., X., XI., and XIII. of this Agreement, but
expressly excluding, without limitation, those in Sections V.A. (relating to
management company and management agreement approval procedures), V.B. (with
respect to initial training) VII.A.1., XI., XII., XIV., XV., XVI., XVII.,
XVIII., XIX., XX., XXI., and XXVII.) shall begin as of the Effective Date.
Franchisee understands and agrees that it shall not open the Hotel for business
under the System and the Proprietary Marks until the Effective Date, and
Franchisee has no rights to the franchise or to the use of the System or the
Proprietary Marks until the Effective Date. Upon any such termination, this
Agreement shall thereafter be deemed null and void, except for the obligations
of Franchisee set forth in Section XVIII. hereof.

 

II. TERM

 

A. Term. Except as otherwise provided in this Agreement, the term of this
Agreement shall begin on the date set forth in the preamble and shall expire on
the Expiration Date set forth in Attachment A.

 

B. Renewal. Franchisee may, at Franchisee’s option, renew this franchise for one
additional period of ten (10) years upon compliance with the following terms and
conditions:

 

1. Franchisee shall not then be in default of any material provision of this
Agreement, any amendment hereof or successor hereto, or any other agreement
between Franchisee and Franchisor or its Affiliates and Franchisee shall have
substantially complied with all the material terms and conditions of such
agreements during their respective terms;

 

2. Franchisee shall have satisfied all monetary obligations owed by Franchisee
to Franchisor and its Affiliates and to all suppliers to the Hotel and shall
have met these obligations on a timely basis throughout the term of this
Agreement;

 

3. Franchisee shall submit a renewal application to Franchisor not less than
twenty-four (24) months nor more than thirty-six (36) months prior to the end of
the initial term;

 

4. The Hotel manager and other employees of Franchisee shall comply with
Franchisor’s then-current training requirements.

 

5. Franchisee shall upgrade the Hotel, at Franchisee’s expense, to conform to
the then-current standards and specifications of Franchisor, including, without
limitation, such structural changes, remodeling, redecoration, and modifications
to existing improvements as may be necessary to do so.

 

6. Franchisee shall execute a general release of any and all claims against
Franchisor and its Affiliates and the officers, directors, shareholders,
partners, agents, representatives, independent contractors, servants and
employees of each of them, in their corporate and individual capacities,
including, without limitation, claims arising under this Agreement or under
federal, state or local laws, rules, regulations or orders.

 

7. Franchisee shall execute Franchisor’s then-current form of franchise
agreement, which shall supersede this Agreement in all respects and the terms of
which may differ from the terms of this Agreement including, without limitation,
higher royalty and marketing fees. Franchisee shall not be required to pay any
additional initial fee but shall pay a renewal fee in an amount equal to fifty
percent (50%) of Franchisor’s then-current initial franchise fee.

 

- 2 -



--------------------------------------------------------------------------------

C. Effect of Expiration. If Franchisee does not qualify to renew, or elects not
to renew, this franchise in accordance with Section II.B., the franchise shall
expire on the Expiration Date. Upon the expiration of this Agreement, Franchisee
shall comply with the requirements of Section XVIII. hereof.

 

III. FEES

 

A. Initial Franchise Fee; Expansion Fee.

 

1. Upon the execution of this Agreement, Franchisee shall pay to Franchisor the
initial franchise fee set forth in Attachment A, less the amount of the
application fee paid by Franchisee (as set forth in Attachment A), which shall
be credited against the initial franchise fee. The initial franchise fee is paid
by Franchisee to Franchisor in consideration for the administrative and other
expenses incurred by Franchisor in approving Franchisee’s site for the Hotel and
in entering into this Agreement.

 

2. The initial franchise fee is based on the number of guest rooms at the Hotel
initially approved by Franchisor. Franchisee shall have no right to expand the
number of guest rooms at the Hotel without Franchisor’s prior written consent
and payment of an expansion fee in an amount equal to the then-current initial
franchise fee per guest room for each additional guest room proposed to be
added. Franchisee shall pay the expansion fee to Franchisor with its application
for approval of the proposed expansion, which approval will be at the sole
discretion of Franchisor. If Franchisee’s application for expansion is approved
by Franchisor, the expansion fee shall be non-refundable. If Franchisee’s
application for expansion is not approved by Franchisor, Franchisor will refund
the expansion fee, less Franchisor’s application processing charge.

 

B. Royalty. In consideration for Franchisee’s continuing use of the Proprietary
Marks and the System, Franchisee shall pay to Franchisor a continuing monthly
royalty fee beginning on the Effective Date and continuing during the term of
this Agreement in an amount equal to five percent (5%) of the Gross Room
Revenues of the Hotel.

 

C. Marketing Fee. Beginning on the Effective Date, Franchisee shall remit to
Franchisor on a monthly basis an amount equal to one and one-half percent (1.5%)
of the Gross Room Revenues of the Hotel (the “Marketing Fee”) as a contribution
to the Central Marketing Fund (defined in Section IX.B.), which shall be
maintained and administered for the System by Franchisor or its designee as
provided in Paragraph IX.B. hereof. Each System Hotel owned or managed by
Franchisor or its Affiliates shall make contributions to the Central Marketing
Fund at generally the same rate required of franchisees. Franchisor may increase
the Marketing Fee periodically to an amount consistent with the Marketing Fee
allocation for all System Hotels, including System Hotels which are owned or
managed by Franchisor or its Affiliates.

 

D. Reservation System Fees. Beginning on the Effective Date, Franchisee shall
pay to Franchisor or its designee reservation system fees in an amount equal to
the allocated reservation center cost per reservation charged to all System
Hotels, including System Hotels which are owned or managed by Franchisor or its
Affiliates. Reservation center costs shall be paid or reimbursed on the basis of
an initial link-up charge and on the cost for handling reservations made for the
Hotel. Reservation system fees shall be subject to increase or decrease by
Franchisor, provided that any increase or decrease shall apply equally to all
System Hotels, including System Hotels which are owned or managed by Franchisor
or its Affiliates. Franchisor reserves the right to modify or change the
reservation system and the basis for computing reservation system fees, provided
the fees are computed on the same basis for all System Hotels.

 

E. National Sales Fee. Beginning on the Effective Date, Franchisee shall pay to
Franchisor or its designee a continuing monthly national sales fee in an amount
equal to one-half percent (0.5%) of the Gross Room Revenues of the Hotel. The
national sales fee is for national group sales services, regional convention
sales services and transient business sales services provided by Franchisor’s
National Sales Office.

 

F. Regional Cooperative Marketing Fee. Franchisee shall pay to Franchisor or its
designee a continuing monthly regional cooperative marketing fee, beginning on
the Effective Date and continuing during the term of this Agreement, in an
amount equal to one-half percent (0.5%) of the Gross Room Revenues of the Hotel.

 

- 3 -



--------------------------------------------------------------------------------

G. Due Dates. All payments required in Sections III.B, III.C, III.E, and III.F
shall be paid to Franchisor by the fifteenth (15th) day of each month with
respect to the Gross Room Revenues for the preceding month, and shall be
submitted to Franchisor together with any reports required under Section XIII.
of this Agreement. All payments required in Section III.D. and all other
invoices forwarded by Franchisor or its Affiliates to Franchisee, shall be paid
as provided in the invoice or, if the invoice does not specify a date for
payment, within thirty (30) days after Franchisee’s receipt of the invoice. Any
payment or report not actually received by Franchisor on or before the date due
shall be deemed overdue. If any payment is overdue, Franchisee shall pay to
Franchisor, in addition to the overdue amount and as a late charge, interest on
such amount from the date it was due until paid, at one and one-half percent
(1.5%) per month or the maximum rate permitted by law, whichever is less.
Entitlement to the late charge shall be in addition to any other remedies
Franchisor may have. If Franchisor is ever deemed to have contracted for,
charged, or received interest in an amount that exceeds the amount permitted
under applicable law, then the excess amount shall be deemed to be, and shall be
treated as, a payment of outstanding fees or other amounts due under this
Agreement and, if no such amounts remain outstanding, any remaining excess shall
be paid to Franchisee, as applicable.

 

H. No Right to Withhold or Offset. Franchisee shall have no right to withhold
payment of any fee required by this Section III. on account of Franchisor’s
breach or alleged breach of this Agreement. Further, Franchisee shall have no
right to offset any fee required by this Section III. against any obligation
that Franchisor may owe to Franchisee.

 

IV. FRANCHISEE COUNCIL

 

A. Establishment of Council. During the term of this Agreement, Franchisor may,
but is not obligated to, establish, or authorize the establishment of, a council
(“Council”) to serve as an advisory body to Franchisor with respect to such
matters relating to System Hotels as Franchisor, in its sole judgment, deems
appropriate. If a Council is established, then all franchisees of the System
(including Franchisee) and Franchisor shall be members of the Council.

 

B. Governing Rules. The Council will be subject to such terms (including
membership, representative qualification and election, purpose and authority) as
Franchisor may, in its sole judgment, authorize or approve in writing.

 

C. Voting. For all matters on which members of the Council in good standing are
authorized to vote under the Bylaws of the Council, each franchisee member shall
be entitled to one (1) vote for each System Hotel and the Proprietary Marks it
has in operation, and Franchisor shall be entitled to one (1) vote for each
System Hotel and the Proprietary Marks which is owned or managed by Franchisor
or its Affiliates “Good standing” means that Council dues and assessments are
current, Franchisor has authorized a franchisee member to open and operate its
Hotel under the System and the Proprietary Marks, and such franchisee member is
not in default under its franchise agreement.

 

D. Dues and Assessments. Franchisee shall pay to the Council all dues and
assessments authorized by the Council and shall otherwise maintain its
membership in the Council in good standing.

 

V. MANAGEMENT, STAFFING AND TRAINING

 

A. Hotel Management. Franchisee will at all times retain and exercise management
control over the Hotel. Any lease, management agreement or other arrangement for
operating the Hotel or any part thereof (including, without limitation, food and
beverage service facilities) shall be subject to Franchisor’s prior written
consent.

 

1. If Franchisee wishes to engage a management company to manage the Hotel,
Franchisee shall apply to Franchisor for its consent. In order to be approved by
Franchisor, a proposed management company must be deemed by Franchisor, in its
reasonable judgment, qualified to manage the Hotel. Franchisor may refuse to
approve any proposed management company which, in Franchisor’s reasonable
judgment, is not financially capable or responsible, is inexperienced or
unqualified in managerial skills or operational capacity or capability, or is

 

- 4 -



--------------------------------------------------------------------------------

otherwise unable to adhere fully to the obligations and requirements of this
Agreement. Franchisor may also withhold its approval if the proposed management
company does not provide Franchisor with all information that Franchisor may
reasonably request in order to reach such decision. It is understood that
confidential information and materials are, in the normal course of business,
imparted to System franchisees and managers, and Franchisor will be under no
obligation to approve any proposed management company that is a franchisor or
owner, or is affiliated with the franchisor or owner, of a hotel trade name
which is competitive with Franchisor or its Affiliates, regardless of the number
of hotels operating under such trade name. Franchisor reserves the right, at its
option and upon reasonable notice, to revoke its approval of any management
company that fails to continue to meet Franchisor’s standards.

 

2. The management agreement between Franchisee and the management company for
the management and operation of the Hotel shall be subject to the terms,
conditions, and obligations of this Agreement. Prior to the execution of the
management agreement, the management agreement shall be submitted to Franchisor
for Franchisor’s written approval, which shall not be unreasonably withheld, but
which may be conditioned upon the inclusion of the following terms:

 

a. The management company shall have the exclusive authority and responsibility
for the day-to-day management of the Hotel; and

 

b. The Hotel will be operated during the term of the management agreement in
compliance with this Agreement.

 

c. At Franchisor’s request, Franchisor shall be named as a third party
beneficiary of the management agreement with the independent right to enforce
the provision described in Section V.A.2.b above, or the management company
shall execute a separate rider to this Agreement (in substantially the form of
Attachment C hereto), agreeing to be bound by those terms hereof that relate to
the management and operation of the Hotel and further agreeing to be bound by
the covenants of confidentiality set forth herein. Further, at Franchisor’s
request, the management company shall cause those of its key employees that
Franchisor may require to execute similar covenants of confidentiality, in a
form reasonably acceptable to Franchisor.

 

d. If Franchisee terminates the management agreement pursuant to its terms, then
Franchisee shall give Franchisor at least thirty (30) days’ prior written notice
unless termination is due to extraordinary circumstances requiring that
Franchisee promptly remove the management company as the manager of the Hotel.

 

3. If Franchisee or any transferee permitted under Section XV. below (in either
case, “Owner”) terminates an approved management agreement for the operation of
the Hotel pursuant to its terms, then Owner shall, within 6 months following the
date of such termination, enter into a replacement management agreement with a
replacement manager approved by Franchisor, as further described below. During
such 6 month period, Owner shall, with Franchisor’s consent, employ an interim
manager to manage the Hotel under the System and the Proprietary Marks pending
the execution of a new management agreement with a replacement manager.

 

a. Any interim manager (as contemplated by this Section V.A.3.) must be approved
in writing by Franchisor. Franchisor shall not unreasonably withhold its consent
to a proposed interim manager but shall have the right to require that such
interim manager (a) be experienced in the operation of quality hotels, as
determined by Franchisor in its sole discretion; and (b) manage the Hotel in
accordance with the terms and conditions of this Agreement under a short term
agreement not to exceed six (6) months.

 

b. Owner shall diligently seek to obtain a replacement manager for the Hotel
throughout the period of time the Hotel is operated by any such interim manager.
Any replacement manager and replacement management agreement shall be submitted
to Franchisor for its written approval, which approval shall not be unreasonably
withheld, but which may be conditioned on the requirements set forth in Section
V.A.2.a.-d.

 

B. Staffing; Training. Franchisee or its approved manager shall employ qualified
personnel sufficient to staff all positions at the Hotel, as prescribed in the
Manual.

 

- 5 -



--------------------------------------------------------------------------------

1. All personnel employed at the Hotel in those positions designated by
Franchisor to receive training shall attend and successfully complete such
initial and other training programs as Franchisor may from time to time require.
Franchisor may also periodically make available other optional training courses
to Franchisee’s personnel, as well as other programs, conferences, seminars and
materials. All training shall be provided at such times and locations and for
such duration as Franchisor may designate. Before any employee attends any
required or optional training program, Franchisee shall pay to Franchisor the
applicable tuition fees specified in the Manual or otherwise in writing.
Franchisee shall also be responsible for its employees’ travel expenses and
room, board and wages during any training program. As a condition of providing
training, Franchisor reserves the right to require that personnel receiving
training execute confidentiality agreements prepared by Franchisor. All persons
subsequently employed in positions designated by Franchisor to receive training
also must successfully complete Franchisor’s training programs. Franchisor shall
determine, in its sole discretion, whether any person has successfully completed
training.

 

2. Franchisor may provide Franchisee with on-site training at the Hotel for
personnel involved in front desk, reservations, housekeeping, engineering, and
other operations, as determined by Franchisor. The number of Franchisor’s
personnel and the time period for which such on-site training may be provided
(if any) shall be determined by Franchisor based upon its assessment of
Franchisee’s requirements. Franchisee shall pay or reimburse Franchisor for the
wages and all direct costs (including transportation, meals and lodging) of
those persons providing such on-site training.

 

3. Franchisor may from time to time require certain personnel employed at the
Hotel to attend periodic meetings held to address matters of general interest to
the System (including, without limitation, annual sales and rooms meetings) and
may require Franchisee to pay the attendance fee specified in the Manual or
otherwise in writing. Such meetings shall be held at locations designated by
Franchisor. Franchisee shall be responsible for the travel expenses and room,
board and wages for its personnel attending any such meeting.

 

4. Without limiting the foregoing, any person employed as a general manager for
the Hotel shall attend and successfully complete (as determined by Franchisor in
its sole discretion) Franchisor’s initial training program and the general
manager and director of sales for the Hotel shall attend all required sales
meetings and shall devote full time to the management and operation of the
Hotel.

 

5. Franchisee shall cause all employees, while working at the Hotel, to wear
uniforms or otherwise dress as specified in the Manual, to present a neat and
clean appearance, and to render competent and courteous service to guests of the
Hotel.

 

C. Nonsolicitation of Employees. Unless the employee in question first solicits
Franchisee for employment, Franchisee will not employ or seek to employ any
person who is employed by Franchisor, its Affiliates, another System franchisee,
or any other entity operating under the System and shall not directly or
indirectly induce any such person to leave his or her employment without first
obtaining the written consent of Franchisor and such other employer.

 

VI. HOTEL OPERATIONS

 

A. Adherence to System Standards. Franchisee understands and acknowledges that
each and every standard, specification, policy and procedure of the System is
essential in order to maintain the quality and guest service of System Hotels
and to enhance public acceptance of, and demand for, System Hotels. Franchisee
shall conduct its operations in strict conformity with the standards,
specifications, policies and procedures set forth in the Manual or otherwise in
writing, which standards, specifications, policies and procedures shall be
applied consistently to all System Hotels. Notwithstanding the foregoing,
however, if in the reasonable judgment of Franchisor local conditions or special
circumstances (including the market area or the physical peculiarities of a
hotel) warrant a deviation from such standards, specifications, policies, or
procedures, then Franchisor may allow such deviation.

 

B. Restricted Use of Hotel Premises. Franchisee shall use the Hotel premises
solely for the operation of a Hotel under the System and the Proprietary Marks
and shall refrain from using, or allowing others to use, the

 

- 6 -



--------------------------------------------------------------------------------

premises for any other purpose or activity at any time, without obtaining the
prior written consent of Franchisor, which may be withheld at Franchisor’s sole
discretion. Franchisee shall not provide, or allow others to provide, any guest
service or offer any product at the Hotel except as prescribed in the Manual or
otherwise in writing. Franchisee shall not permit any part of the Hotel premises
to be used for gaming purposes without the prior written consent of Franchisor.

 

C. Promotion of Other Businesses. Without the prior written consent of
Franchisor, which may be withheld in Franchisor’s sole discretion, Franchisee
and Franchisee’s manager shall ensure that no part of the Hotel or the System is
used, without limitation, to further or promote a different or competing
business, including advertising or promotion for hotels other than those
franchised by Franchisor or its Affiliates. In addition, except as expressly
permitted in the Manual or otherwise consented to by Franchisor in writing, no
part of the Hotel or the System shall be used to further or promote any other
business or concession at the Hotel. Franchisee shall use every reasonable means
to encourage the use of System Hotels everywhere by the traveling public;
provided, however, that nothing herein shall prohibit, and Franchisee agrees to
participate in, any program specified by Franchisor for referring prospective
customers to other hotels when the customers cannot be accommodated by
Franchisee’s Hotel or any other System Hotel and the Proprietary Marks. Nothing
herein shall prohibit Franchisee or an Affiliate of Franchisee from developing,
operating or promoting other hotels or lodging facilities so long as Franchisee
satisfies the provisions of Sections VI.A., B. and C. and Section XII. of this
Agreement.

 

D. Food and Beverage Standards. Franchisee shall provide food and beverage
service in the Hotel in conformity with the standards and specifications
prescribed in the Manual to insure the highest level of quality and service.
Franchisee agrees to the following:

 

1. To use and operate all portions of the Hotel premises where food or beverages
are served solely for the benefit of the franchised business and to keep them
open and in normal operation for such minimum hours and days as Franchisor may
from time to time prescribe, and to refrain from using or allowing others to use
the premises for any other purpose or activity at any time without first
obtaining the written consent of Franchisor;

 

2. To maintain in sufficient supply, and use at all times, only such food and
beverage products and ingredients, supplies, paper goods, dinnerware and
furnishings as conform to Franchisor’s standards and specifications, and to
refrain from deviating therefrom without Franchisor’s prior written consent;

 

3. To sell or offer for sale only those menu items and beverages prescribed in
the Manual or otherwise approved in writing by Franchisor, provided, that so
long as such menu items and beverages comply with Franchisor’s standards and
specifications and all applicable legal requirements (including, without
limitation, all licensing and other requirements for the sale of alcoholic
beverages); to sell or offer for sale all required menu and beverage items as
prescribed in the Manual or otherwise in writing by Franchisor; to prepare all
menu items and beverages offered in accordance with Franchisor’s standards and
specifications and all applicable legal requirements; and to discontinue selling
and offering for sale any items which Franchisor may, in its discretion,
disapprove in writing at any time; and

 

4. To use only menus, signs, promotional displays and other materials that
comply with the style, pattern and design prescribed in the Manual or otherwise
approved in writing by Franchisor.

 

E. Guest Services. Franchisee shall honor at the Hotel all credit cards
specified in the Manual. Franchisee also agrees to participate in and shall
provide all information requested by Franchisor for the purpose of all customer
surveys and guest satisfaction audits conducted by Franchisor. Franchisee shall
offer all guest services, including complimentary services, that Franchisor may
prescribe for System Hotels including, without limitation, programs and services
for senior citizens, children and frequent guests. Additionally, Franchisee
shall offer all products and services and shall participate in all programs that
Franchisor may determine to be in the best interest of or may reasonably
establish for the System, including, without limitation, guest-accessible high
speed Internet access, guest recognition programs such as Wyndham By Request, in
room, pay per view movies (subject to Franchisor’s right to direct the type of
adult movies which are offered and the time and manner in which such movies are
offered) travel agent programs, complaint resolution programs and programs for
the provision of complimentary rooms or refunds to guests.

 

- 7 -



--------------------------------------------------------------------------------

F. Quality Assurance Program; Inspections. Franchisor shall administer a quality
assurance program for the System which may include conducting periodic
inspections of the Hotel and guest satisfaction audits and surveys to ensure
compliance with System standards. Franchisee hereby grants to Franchisor and its
representatives the right to enter upon the premises of the Hotel at all
reasonable times, with or without prior notice, for the purpose of conducting
inspections. Franchisee shall pay a fee for each inspection, if any, assessed;
shall provide lodging, if available, without charge to Franchisor’s
representatives during such time as may reasonably be necessary to complete the
inspections; cooperate fully with Franchisor’s representatives during the
inspections; and take all steps reasonably necessary to correct any deficiencies
detected within the time specified by Franchisor.

 

VII. FURNISHING AND MAINTAINING THE HOTEL

 

A. Hotel Facilities, Equipment and Furnishings.

 

1. Prior to the Effective Date, Franchisee shall develop, construct, convert,
equip and furnish the Hotel in accordance with the provisions of this Agreement
and the Manuals. Franchisee shall comply in all respects with all policies,
procedures and requirements of Franchisor for the development or conversion of
the Hotel as a System Hotel.

 

2. Franchisee shall, at Franchisee’s expense, purchase or lease and install at
the Hotel all facilities, appurtenances, furnishings, fixtures, equipment,
furniture, computer terminals, hardware, software, and related equipment
(including, without limitation, that required for the property management and
reservation systems specified by Franchisor), telephone and other communications
systems, entertainment systems, facsimile machines and copiers, signs and other
items (collectively, “FF&E”) specified by Franchisor for the System in the
Manual or otherwise in writing. Franchisee also shall install and maintain, or
arrange to have installed and maintained, at the Hotel, all coin-operated
vending machines specified by Franchisor for the System.

 

3. Franchisee shall refrain from installing or permitting to be installed at the
Hotel, without Franchisor’s prior written consent, any FF&E, electronic or video
games, vending machines or any other items not previously approved by
Franchisor.

 

4. The size, form, color scheme, content and location of all signs,
advertisements and graphic materials displayed in any public area or guest rooms
at the Hotel shall be as prescribed in the Manual or otherwise approved in
writing by Franchisor.

 

5. At Franchisor’s request, Franchisee shall install and maintain all modems,
devices and equipment as Franchisor may specify in the Manual or otherwise in
writing to permit Franchisor to access electronically information pertaining to
the operation of the Hotel, including, without limitation, Gross Room Revenues,
the source and amounts of all other revenues generated at the Hotel, room
occupancy and rates, and reservations data. Franchisor shall have electronic
access to such information at such times and in such manner as Franchisor shall
from time to time specify.

 

B. Sourcing. All food products, beverages, supplies, and FF&E (excluding
computer terminals, hardware, software, and related equipment for the property
management and reservation systems) used at or in the Hotel may be purchased
from any source, provided such products meet the specifications provided for in
the Manual. Computer terminals, hardware, software and related equipment for the
property management and reservations systems shall be purchased only from
sources designated or approved by Franchisor. Notwithstanding the above,
Franchisee acknowledges that Franchisor may specify a particular model or brand
of FF&E or other items for System Hotels that may be available from only one
manufacturer or supplier. Additionally, Franchisor may at any time, in its
discretion, specify that certain food products, beverages, FF&E, and supplies be
purchased only from designated or approved sources which have demonstrated, to
the reasonable satisfaction of Franchisor, the ability to meet Franchisor’s
standards and specifications for those items. If Franchisor has designated or
approved suppliers for any items, then prior to purchasing or leasing any such
item from a source which has not been previously approved by Franchisor,
Franchisee shall submit to Franchisor a written request for such approval, or
shall request the source itself to do so. Franchisor may require, as a condition
of its approval, (i) that the source present satisfactory evidence of insurance
protecting Franchisor and its franchisees against any and all claims arising
from the use of such item by System franchisees, and (ii) that samples of the
item be delivered by the source, at

 

- 8 -



--------------------------------------------------------------------------------

Franchisor’s option and at no cost to Franchisor, to Franchisor or its designee
for inspection. A charge not to exceed the cost of such inspection shall be paid
to Franchisor by Franchisee or by the source seeking approval, and Franchisor
shall not be liable for damage to any sample. Franchisor reserves the right, at
its option, to revoke its approval as to future purchases if a source fails to
continue to meet Franchisor’s standards.

 

C. Hotel Maintenance. Franchisee shall maintain the Hotel, including, without
limitation, all interior and exterior signs, parking areas, entrance ways,
landscaping, and all other facilities and appurtenances in first-class
condition. In connection therewith, Franchisee shall make, at Franchisee’s sole
cost and expense, all additions, alterations, repairs and replacements of signs
and other FF&E as Franchisor may reasonably direct. Franchisee shall not make
any material alterations to the Hotel without obtaining the prior written
consent of Franchisor.

 

D. Upgrades. Franchisor shall have the right, from time to time, to require by
written notice that Franchisee upgrade the Hotel at Franchisee’s sole cost and
expense to conform to the building decor and trade dress and FF&E required under
Franchisor’s then-current System standards (which standards shall be applied
consistently throughout the System for hotels of similar age within the same
division as the Hotel), including, without limitation, such FF&E replacements,
remodeling, redecoration and modifications to existing improvements as may be
necessary to do so. Upgrades to the Hotel required by Franchisor pursuant to
this Section VII.D. shall be reasonable, considering the then-current System
standards and requirements and the current structural design of the Hotel.
Franchisee shall complete upgrading and remodeling of the Hotel as required by
Franchisor pursuant to this Section VII.D. within the time reasonably specified
by Franchisor, and Franchisee acknowledges that its failure to do so shall,
except for delays which may be caused by the occurrence of events constituting
force majeure, constitute a material default for which this Agreement may be
terminated as provided in Section XVII.C.

 

E. Purchasing Services. Franchisor or one or more of Franchisor’s Affiliates
may, at Franchisor’s option, provide purchasing services to Franchisee in
connection with Franchisee’s acquisition from third parties of some or all of
the FF&E, food products, beverages, supplies and other items required in the
operation of the Hotel and may offer such purchasing services to Franchisee for
a reasonable fee.

 

VIII. RESERVATION AND PROPERTY MANAGEMENT SYSTEMS

 

A. Participation in Reservation System. As long as Franchisee is in compliance
with all material terms of this Agreement, Franchisor shall make available to
Franchisee’s Hotel the reservation system provided by Franchisor for all System
Hotels, which system may be modified or changed from time to time by Franchisor.
Franchisee acknowledges that offering the public a single, efficient reservation
service is essential to the goodwill, reputation and success of the System.
During the term of this Agreement, Franchisee shall participate in the
reservation system, shall enter into all agreements required by Franchisor in
connection therewith, and shall observe all terms and conditions of
participation as determined from time to time by Franchisor. Franchisee shall
honor and give first priority on available rooms to all confirmed reservations
referred to the Hotel through the reservation system. Franchisee agrees that the
only reservation system or service to be used in regard to outgoing reservations
referred by and from the Hotel to other hotels shall be the reservation system
prescribed by Franchisor. Franchisee shall be solely responsible for notifying
the reservation center of any changes in Franchisee’s room rates. Franchisee
shall not charge any guest a rate higher than the rate specified to the guest by
the reservation center at the time the guest’s reservation was made. Such rate
shall be the rate most recently provided to the reservation center by Franchisee
prior to the time the reservation was made, according to the records of such
center.

 

B. Network Installation and Maintenance. Franchisee, at its expense, shall
install and maintain at the Hotel all computer hardware, software and related
equipment necessary for participation in the reservation and property management
systems required by Franchisor, including any future enhancements, additions,
substitutions or other modifications specified by Franchisor. Franchisee shall
cause such systems to be configured to Franchisor’s specifications and shall pay
all applicable installation, configuration, support and maintenance fees as and
when due. Franchisee shall also be responsible for telephone line charges for
connecting Franchisee’s network to the wide area network designated by
Franchisor, for the cost of supplies used in the operation of the equipment and
for all other related expenses.

 

C. Software Licenses. Franchisee understands and acknowledges that all software
and documentation for the property management and the reservation system (if
any), and all related documentation

 

- 9 -



--------------------------------------------------------------------------------

provided to Franchisee under this Agreement (the “Software”), is provided under
license from Franchisor or its designee and Franchisee agrees to enter into all
software license agreements required by Franchisor in connection therewith. The
Software shall at all times remain the sole property of Franchisor or such
designee. Franchisee shall at all times treat the Software and all upgrades,
enhancements and modifications thereto as confidential. Franchisee shall not at
any time, without Franchisor’s prior written consent, copy, duplicate, modify,
reverse engineer, or otherwise duplicate the foregoing materials, in whole or in
part, or otherwise make the same available to any unauthorized person.

 

D. Suspension from Reservation System. In the event Franchisee fails to pay
royalties, Central Marketing Fund contributions, national sales fees, or
reservation system fees when due, or is otherwise in material default under this
Agreement, Franchisor may, if such default is not cured within the applicable
cure period (if any) pursuant to Section XVII. of this Agreement and after
written notice to Franchisee, suspend the Hotel from the reservation system for
so long as Franchisee remains in default. Franchisee waives all claims against
Franchisor arising from the Hotel’s suspension from the reservation system
pursuant to this Section VIII.D. Franchisor’s right to suspend the Hotel from
the reservation system under this Section VIII.D. shall be in addition to any
other rights Franchisor may have.

 

IX. ADVERTISING AND MARKETING

 

A. Advertising Approvals. All advertising by Franchisee in any medium shall be
conducted in a dignified manner and shall conform to such standards and
requirements as Franchisor may specify in the System’s Graphics Manual, as such
Graphics Manual may be modified by Franchisor from time to time. Franchisee
shall submit to Franchisor (by mail, return receipt requested), for its prior
approval, samples of all advertising, promotional plans and materials and public
relations programs that Franchisee wishes to use which deviate from the
standards and requirements set forth in the Graphics Manual and which have not
been either provided or previously approved by Franchisor. Any advertising,
marketing, or sales concepts programs or materials proposed or developed by
Franchisee for the Hotel and approved by Franchisor may be used by other System
Hotels without compensation to Franchisee. Franchisor reserves the right to
disapprove upon written notice to Franchisee any advertising materials
previously provided to Franchisee by Franchisor or previously approved by
Franchisor.

 

B. Central Marketing Fund. Recognizing the value of marketing and advertising to
all System Hotels, Franchisee agrees that Franchisor or its designee shall
administer a Central Marketing Fund for System Hotels (“Fund”) as follows:

 

1. To the extent provided generally by the Franchisor for the benefit of the
Hotel and other System Hotels. Franchisor will provide for the Hotel during the
term of this Agreement marketing services consisting of chain-wide and/or
division level marketing programs, marketing collateral, research services,
advertising, and public relations efforts.

 

2. On or before the fifteenth (15th) day of each calendar month during the term
of this Agreement, Franchisee shall pay or reimburse Franchisor for the
provision of the marketing services by contributing to the Fund an amount equal
to the Marketing Fee, as defined in Section III.C. The Marketing Fee will be
collected and applied to pay only the actual costs incurred and allocated by
Franchisor in the provision of the marketing services as further described
below. The Marketing Fee shall not be used to pay, and Franchisee shall pay
separately, the costs of any reservation and National Sales Office services (as
provided in Sections III.D. and III.E. of this Agreement), as well as the costs
(which may include, without limitation, mileage or other direct operating costs
to marketing partners) of any third party marketing partner programs (such as
frequent flyer and similar programs) in which the Hotel participates that are
direct-billed to participating hotels. Franchisee agrees that the Fund may be
used to satisfy any and all costs of maintaining, administering, directing,
preparing, and producing advertising and other marketing services (including,
without limitation, the cost of preparing and producing television, radio,
magazine and newspaper advertising campaigns; website development and
maintenance; direct mail and outdoor billboard advertising; public relations
activities; employing advertising agencies; and departmental and other costs of
Franchisor’s personnel for advertising that is internally administered or
prepared by Franchisor).

 

3. Franchisor will expend the Marketing Fee at such time and in such manner as
it reasonably deems appropriate for the provision of the marketing services.
Franchisee acknowledges that the Fund is

 

- 10 -



--------------------------------------------------------------------------------

intended to maximize general public recognition, acceptance and use of the
System and that Franchisor and its designees undertake no obligation in
administering the Fund to make expenditures which are equivalent or
proportionate to Franchisee’s contribution, or to ensure that any particular
franchisee benefits directly or pro rata from expenditures by the Fund. Prior to
the expenditure thereof, the collected Marketing Fees may be held or maintained
in one or more accounts, any of which also may include funds other than
Marketing Fees, but Franchisor in any event shall provide reasonable reports to
Franchisee regarding the Marketing Fee. Franchisor also will permit Franchisee
access to Franchisor’s records concerning the holding and expenditure of such
Marketing Fee at any reasonable time or times during Franchisor’s regular
business hours.

 

C. National Sales Office Services. To the extent provided generally by
Franchisor for the benefit of the Hotel and other Wyndham Hotels in the same
division as the Hotel, Franchisor will provide for the Hotel during the term of
this Agreement, National Sales Office services, such as national and regional
convention, business and sales promotion services, trade show promotional
services, and group booking services. The fee for such National Sales Office
services shall be paid by Franchisee as provided in Section III.E. of this
Agreement.

 

D. Initial Opening Campaign. In connection with the initial opening of the Hotel
for business as a System Hotel, Franchisee shall conduct an advertising and
marketing campaign as prescribed by Franchisor in the Manual or as otherwise
agreed upon by Franchisee and Franchisor.

 

E. System Directory. Franchisee agrees to list the Hotel in the Directory and to
furnish to Franchisor such information as Franchisor may request for that
purpose. Franchisee agrees to honor the information that Franchisee causes to be
published in the Directory and to comply with such other requirements with
respect to the Directory as may be specified from time to time in the Manual.
Franchisee understands and acknowledges that Franchisor assumes no liability
for, nor shall it be deemed liable by reason of, any failure by Franchisee or
other franchisees operating under the System to honor any Directory listings for
the period during which each Directory is in effect.

 

F. Additional Marketing Programs. Franchisor may establish and coordinate
cooperative advertising, marketing and sales programs, customer satisfaction
programs and other activities among System hotels and other lodging products of
Franchisor and its Affiliates on a System-wide or local or regional basis and
provide for participation therein by Franchisee. Franchisee shall participate in
such programs and activities on the same basis as other participating System
hotels (including System hotels owned or managed by Franchisor or its
Affiliates) in the same division or region as the Hotel, and such programs and
activities will be paid for outside the Fund in accordance with Sections III.F.
and III.G.

 

G. Internet Website.

 

1. Franchisor has established, or may establish, and maintain an Internet
Website that provides information about the System and the accommodations and
services provided by System Hotels. Franchisor will have sole discretion and
control over the Website (including timing, design, contents and continuation).
Franchisor may use part of the Marketing Fees it collects under Section III.C.
to pay or reimburse the costs associated with the development, maintenance and
update of the Website.

 

2. At Franchisee’s request, Franchisor may (but is not required to) include at
the Website an interior page containing information about Franchisee’s Hotel. If
Franchisor includes such information on the Website, Franchisor may require
Franchisee to prepare all or a portion of the page, at Franchisee’s expense,
using a template that Franchisor provides. All such information will be subject
to Franchisor’s approval prior to posting.

 

3. Franchisor also may (but is not required to) develop an Intranet network
through which Franchisor and its franchisees can communicate by e-mail or
similar electronic means. If Franchisor develops such an Intranet network,
Franchisee agrees to use the facilities of the Intranet in strict compliance
with the standards, protocols and restrictions that Franchisor includes in the
Manual (including, without limitation, standards, protocols and restrictions
relating to the encryption of confidential information and prohibitions against
the transmission of libelous, derogatory or defamatory statements).

 

- 11 -



--------------------------------------------------------------------------------

X. PROPRIETARY MARKS

 

A. Right to Use. Franchisor grants Franchisee the right to use the Proprietary
Marks during the term of this Agreement in accordance with the System and
related standards and specifications.

 

B. Franchisee’s Acknowledgments. Franchisee understands and acknowledges the
following:

 

1. As between Franchisor and Franchisee, Franchisor is the owner of all right,
title and interest in and to the Proprietary Marks and the goodwill associated
with and symbolized by them.

 

2. Franchisee’s use of the Proprietary Marks pursuant to this Agreement shall
not give the Franchisee any right, title, or interest in or to any of the
Proprietary Marks or any of Franchisor’s or its Affiliates’ service marks,
trademarks, trade names, trade dress, logos, patents, copyrights or proprietary
materials, except the non-exclusive license to use the Proprietary Marks in
accordance with the terms and conditions of this Agreement for the operation of
the Hotel at the Approved Location. Franchisee shall not have any right to, and
Franchisee shall not, under any circumstances, use or display the Proprietary
Marks except as approved by the Franchisor.

 

3. Franchisee understands and agrees that any and all goodwill arising from
Franchisee’s use of the Proprietary Marks shall inure solely and exclusively to
the benefit of Franchisor or its Affiliates and upon expiration or termination
of this Agreement and the license herein granted, no monetary amount shall be
assigned as attributable to any goodwill associated with Franchisee’s use of the
Proprietary Marks.

 

4. Franchisee shall not contest the validity of Franchisor’s or its Affiliates’
interest in the Proprietary Marks or assist others to contest the validity of
such interest. Franchisee shall take no action that would prejudice or interfere
with the validity of Franchisor’s or its Affiliates’ rights with respect to the
Proprietary Marks.

 

5. Franchisee acknowledges that any unauthorized use of the Proprietary Marks by
Franchisee, and any other person or persons under its control, shall constitute
an infringement of Franchisor’s or its Affiliates’ rights in the Proprietary
Marks and a material event of default hereunder. Franchisee agrees that it shall
provide to Franchisor (at no cost to Franchisee unless such action is
necessitated by the wrongful acts of Franchisee or any person or persons under
its control) all assignments, affidavits, documents, information and assistance
Franchisor reasonably requests to fully vest in Franchisor or its Affiliates all
right, title and interest in and to the Proprietary Marks, including all such
items as are reasonably requested by Franchisor to register, maintain and
enforce such rights in the Proprietary Marks.

 

6. Franchisor reserves the right to modify the Proprietary Marks or substitute
different proprietary marks for use in identifying the System if the current
Proprietary Marks no longer can be used, or if Franchisor, in its sole
discretion, determines that substitution of different Proprietary Marks will be
beneficial to the System. Further, in the event of a sale or any other transfer
or assignment of Franchisor’s rights under this Agreement, Franchisor also
reserves the right to require any purchaser, assignee or transferee to cease
using the Proprietary Marks and substitute different names, marks, logos,
insignia, slogans, emblems, designs or other identifying commercial symbols in
connection with the continued operation of the business. In any such event,
Franchisor may require Franchisee, at Franchisee’s expense, to discontinue or
modify Franchisee’s use of any of the Proprietary Marks or to use one or more
additional or substitute names, marks, logos, insignia, slogans, emblems,
designs or other identifying commercial symbols. In that event, Franchisee
shall, at its expense, discontinue or modify Franchisee’s use of any of the
Proprietary Marks and use such additional or substitute names, marks, logos,
insignia, slogans, emblems, designs or other identifying commercial symbols as
Franchisor or the purchaser, transferee or assignee may require. Notwithstanding
the foregoing provisions of this Section X.B.6., however, in the event that the
proposed schedule for the discontinuation, substitution or modification of the
Proprietary Marks referred to herein creates undue economic hardship for
Franchisee, Franchisor and Franchisee (and, if applicable, any purchaser,
transferee or assignee referred to herein) may by mutual agreement extend for a
reasonable period the time for compliance with the requirements hereof.

 

7. Franchisee acknowledges that Franchisor is the lawful, rightful and sole
owner of the Internet domain name “www.summerfieldsuites.com” and any other
Internet domain names registered by Franchisor,

 

- 12 -



--------------------------------------------------------------------------------

and unconditionally disclaims any ownership interest in those or any colorably
similar Internet domain name. Franchisee agrees not to register any Internet
domain name in any class or category that contains words used in or similar to
any brand name owned by Franchisor or its Affiliates or any abbreviation,
acronym, phonetic variation or visual variation of those words.

 

C. Use of the Proprietary Marks. With respect to Franchisee’s licensed use of
the Proprietary Marks pursuant to this Agreement, Franchisee agrees that:

 

1. Unless otherwise authorized or required by Franchisor, Franchisee shall
operate and advertise the Hotel only under the Proprietary Marks, without prefix
or suffix. Franchisee shall not use the Proprietary Marks as part of its
corporate or other legal name or in connection with any other business activity
or venture.

 

2. During the term of this Agreement, Franchisee shall identify itself as the
owner of the franchised business in conjunction with any use of the Proprietary
Marks including, but not limited to, uses on invoices, order forms, receipts and
contracts, as well as the display of a notice in such content and form and at
such conspicuous locations on the premises of the Hotel or any motor vehicle as
Franchisor may designate in the Manual or otherwise in writing.

 

3. Franchisee shall not use the Proprietary Marks to incur any obligation or
indebtedness on behalf of Franchisor or its Affiliates.

 

4. Franchisee shall comply with Franchisor’s instructions in filing and
maintaining the requisite trade name or fictitious name registrations, and shall
execute any documents deemed necessary by Franchisor or its counsel to obtain
protection of the Proprietary Marks or to maintain their continued validity and
enforceability.

 

D. Infringement. Franchisee shall notify Franchisor immediately of any apparent
infringement of or challenge to Franchisee’s use of any Proprietary Mark and of
any claim by any person of any rights in any Proprietary Mark. Franchisee shall
not communicate with any person other than Franchisor or any designated
affiliate of Franchisor, their counsel and Franchisee’s counsel in connection
with any such apparent infringement, challenge or claim. Franchisor shall have
complete and sole discretion to take such action as it deems appropriate in
connection with the foregoing, and the right to control exclusively, or to
delegate control to any of its Affiliates, of any settlement, litigation, or
Patent and Trademark Office or other proceedings arising out of any such alleged
infringement, challenge or claim or otherwise relating to any Proprietary Mark.
Franchisee agrees to execute any and all instruments and documents, render such
assistance, and do such acts or things as may, in the opinion of Franchisor,
reasonably be necessary or advisable to protect and maintain the interests of
Franchisor or its Affiliates in any litigation or other proceeding or to
otherwise protect and maintain the interests of Franchisor or any other
interested party in the Proprietary Marks, all at no cost to Franchisee unless
such action is necessitated by the wrongful acts of Franchisee or any person or
persons under its control.

 

E. Retained Rights. The right to use the Proprietary Marks granted hereunder to
Franchisee is nonexclusive, and Franchisor may use, and grant licenses to others
to use the Proprietary Marks, and may establish, develop, and license other
systems which use the Proprietary Marks and the System, without offering or
providing Franchisee any rights in, to, or under such other systems. Franchisor
or its Affiliates may also engage, directly or indirectly, through their
employees, representatives, licensees, assigns, agents and others, in the
production, distribution, license and sale of products and services, and may use
in connection therewith the Proprietary Marks and any and all trademarks, trade
names, service marks, logos, insignia, slogans, emblems, symbols, designs and
other identifying characteristics as may be developed or used from time to time
by Franchisor.

 

XI. MANUAL

 

A. The Manual. Franchisor has provided to Franchisee on loan a current copy of
Franchisor’s Manual (which may be in multiple volumes). The Manual contains,
among other matters, minimum standards and requirements for constructing,
equipping, furnishing, staffing and supplying the Hotel and management, training
and operational standards, procedures and techniques. The provisions of the
Manual shall be consistently applied by

 

- 13 -



--------------------------------------------------------------------------------

Franchisor to all System Hotels; provided that, if in the reasonable judgment of
Franchisor local conditions or special circumstances (including the market area
or the physical peculiarities of a hotel in the System) warrant a deviation from
such provisions, then Franchisor may allow such deviation.

 

B. Compliance with Manual. To protect the reputation and goodwill of Franchisor
and to maintain high standards of operation under the Proprietary Marks,
Franchisee shall conduct its business in accordance with the Manual, other
written directives which Franchisor may issue from time to time (whether or not
such directives are included in the Manual), and any other manuals and materials
created or approved for use in the operation of the Hotel. The Manual, any such
written directives and any other manuals and materials issued by Franchisor, and
any modifications to such materials (collectively hereafter, the “Manual”) shall
supplement this Agreement.

 

C. Confidentiality of Manual. Franchisee shall at all times treat the Manual and
the information contained therein, as confidential, and shall maintain such
information as confidential. Franchisee shall not at any time, without
Franchisor’s prior written consent, copy, duplicate, record or otherwise
reproduce the Manual, in whole or in part, or otherwise make the same available
to any unauthorized person.

 

D. Ownership of Manual. The Manual shall at all times remain the sole property
of Franchisor and shall be returned to Franchisor immediately upon the
termination or expiration of this Agreement.

 

E. Revisions to Manual. Franchisor may from time to time revise the contents of
the Manual. Franchisor shall provide to Franchisee a copy of all revisions and
additions to the Manual, and Franchisee expressly agrees to comply with each new
or changed standard.

 

F. Master Copy of Manual. Franchisee shall at all times ensure that Franchisee’s
copy of the Manual is kept current and up-to-date, and in the event of any
dispute as to the contents of said Manual, the terms of the master copy of the
Manual maintained by Franchisor at Franchisor’s home office shall be
controlling.

 

G. Manual Replacement Fee. Franchisor will charge a replacement fee of Five
Hundred Dollars ($500) for any replacement Manual requested by Franchisee.

 

XII. CONFIDENTIAL INFORMATION

 

A. Use of Confidential Information. Franchisee shall not, during the term of
this Agreement or thereafter, without Franchisor’s prior written consent, copy,
duplicate, record, or otherwise reproduce, in whole or in part, the Manual, any
Software and accompanying documentation developed for or used in the System, or
any other confidential information, knowledge, or know-how concerning the System
or the operation of the Hotel which may be communicated or provided to
Franchisee, or of which Franchisee may be apprised, by virtue of Franchisee’s
operation under this Agreement, or otherwise make the same available to any
unauthorized person. Franchisee shall divulge such confidential information only
to such of Franchisee’s employees or agents as must have access to it in order
to operate the Hotel. The contents of the Manual, all Software and accompanying
documentation developed for or used in the System, and all other information,
knowledge, know-how or other data which Franchisor designates as confidential
shall be deemed confidential for purposes of this Agreement.

 

B. Customer Information. In partial consideration for the license to use the
Proprietary Marks and the System and for the training Franchisee receives under
this Agreement, Franchisee assigns and transfers to Franchisor all rights or
interests that Franchisee has or may have in customer lists and information
relating to Hotel guests (including information obtained or used in connection
with any guest recognition program), as constituted from time to time, with the
result that such customer lists and guest information shall be and remain
Franchisor’s sole property. Franchisor grants Franchisee the right and license
to use the customer lists and guest information during the term of this
Agreement for the purposes contemplated herein but for no other purpose.

 

The covenants in this Section XII. shall survive the expiration, termination or
transfer of this Agreement or any interest herein and shall be perpetually
binding upon Franchisee.

 

- 14 -



--------------------------------------------------------------------------------

XIII. ACCOUNTING AND RECORDS

 

A. Maintenance of Books and Records. Throughout the term of this Agreement,
Franchisee shall maintain and preserve, for at least five (5) years from the
dates of their preparation, full, complete and accurate books, records and
accounts in accordance with generally-accepted accounting principles and in the
form and manner prescribed in the Manual. Franchisee’s obligation to preserve
such books, records and accounts shall survive the termination hereof.

 

B. Monthly Reports. Franchisee shall, at Franchisee’s expense, submit to
Franchisor by the fifteenth (15th) day of each month following the Effective
Date (including the first partial month if the Effective Date is other than the
first day of a month), a statement in the form prescribed by Franchisor,
accurately reflecting for the immediately preceding month all Gross Room
Revenues, the source and amounts of all other revenues generated at the Hotel,
room occupancy and rates, reservations data, and such other data or information
as Franchisor may require.

 

C. Financial Statements. Within thirty (30) days following the end of each
fiscal quarter during the term of this Agreement, Franchisee shall, at
Franchisee’s expense, submit to Franchisor a balance sheet and an unaudited
quarterly profit and loss statement for the Hotel on the form prescribed by
Franchisor. Each statement shall be signed by an authorized officer of
Franchisee attesting that it is true and correct. In addition, Franchisee shall,
at Franchisee’s expense, submit to Franchisor, within ninety (90) days following
Franchisee’s fiscal year end, a complete annual audited financial statement,
prepared in accordance with generally accepted accounting principles by an
independent certified public accountant satisfactory to Franchisor, showing the
result of the operations of the Hotel during such fiscal year.

 

D. Additional Reports. Franchisee shall also submit to Franchisor, for review
and audit, such other forms, periodic and other reports, records, information
and data as Franchisor may reasonably designate, in the form and at the times
and places reasonably required by Franchisor, upon request and as specified from
time to time in the Manual or otherwise in writing.

 

E. Audits. Franchisor or its designated agent shall have the right at all
reasonable times, and upon reasonable notice to Franchisee, to examine and copy,
at Franchisor’s expense, all books, records, accounts and tax returns of
Franchisee related to the operation of the Hotel during the preceding five (5)
years. Franchisor also shall have the right, at any time, and upon reasonable
notice to Franchisee, to have an independent audit made of the books, accounts
and records of Franchisee related to the operation of the Hotel. Franchisee
shall provide lodging, if available, without charge to Franchisor’s agents
during the time that may reasonably be necessary to complete such audits and
shall render such other assistance as may reasonably be requested. If an
inspection or audit should reveal that payments have been understated in any
report to Franchisor, Franchisee shall immediately pay to Franchisor upon
demand, the amount understated plus interest from the date such amount was due
until paid. The rate of interest shall be one and one-half percent (1 1/2%) per
month or the maximum rate permitted by law, whichever is less. If an inspection
or audit discloses an understatement in any one year of three percent (3%) or
more, Franchisee shall, in addition, reimburse Franchisor for any and all costs
and expenses connected with the inspection or audit (including, without
limitation, reasonable accounting and attorneys’ fees). The foregoing remedies
shall be in addition to any other remedies Franchisor may have. If an inspection
should reveal that Franchisee has made overpayments to Franchisor, the amount of
any such overpayment, without interest, shall be credited against future
payments due and payable to Franchisor by Franchisee hereunder.

 

XIV. INSURANCE

 

A. Coverage Requirements. Franchisee, at its expense, shall at all times during
the term of this Agreement procure and maintain such insurance as may be
required by the terms of any lease or mortgage on the premises where the Hotel
is located, and in any event no less than the following:

 

1. Property Insurance

 

- 15 -



--------------------------------------------------------------------------------

a. Property insurance (or builder’s risk insurance during any period of
construction) on the Hotel buildings (including improvements and betterments)
and contents against loss or damage by fire, lightning and all other risks
covered by the usual all risks and replacement cost policy form, all in an
amount not less than ninety percent (90%) of the replacement cost thereof.

 

b. Boiler and machinery insurance against loss or damage from boilers, heating
apparatus, pressure vessels and pipes, air conditioning apparatus and electrical
equipment written on a standard, broad form boiler and machinery policy (on a
blanket or comprehensive basis) and including repair and replacement coverage.

 

c. Business interruption insurance covering at least twenty-four (24) months’
loss of profits and necessary continuing expenses for interruptions caused by
any occurrence covered by the insurance referred to in a. and b. immediately
above and Franchisee’s royalty and Marketing Fee calculated on the basis of the
Gross Room Revenues used as the basis for calculation of the business
interruption insurance award. Such business interruption insurance shall be
written on an all risks form, either as an endorsement to the policies described
in 1.a. and b. above or on a separate policy.

 

2. Workers’ compensation insurance in statutory amounts on all employees of the
Hotel and employer’s liability insurance in amounts not less than one million
dollars ($1,000,000) per accident/disease, covering against liability in respect
of employees, agents and servants not covered by workers’ compensation insurance
and against occupational disease benefits.

 

3. Commercial general liability insurance for any claims or losses arising or
resulting from the Hotel, with combined single limits of one million dollars
($1,000,000) per each occurrence for bodily injury and property damage. The per
location limit shall be not less than two million dollars ($2,000,000), and it
shall apply in total to this Hotel only by specific endorsement. Such insurance
shall be on an occurrence policy form and shall include premises and operations
liability, independent contractors liability, blanket contractual liability,
liability with respect to all contracts, written and oral, products and
completed operations liability, broad form property damage liability, personal
injury liability, liquor liability, incidental medical malpractice liability,
garage keepers legal liability, water sports liability (where applicable) and
worldwide jurisdiction.

 

4. Comprehensive automobile liability insurance including owned, non-owned and
hired vehicles for combined single limits of bodily injury and property damage
of not less than one million dollars ($1,000,000) each occurrence.

 

5. Innkeeper’s legal liability insurance covering the property of guests in an
amount not less than ten thousand dollars ($10,000) per guest and two hundred
fifty thousand dollars ($250,000) per occurrence.

 

6. Safe depository insurance in an amount not less than two hundred fifty
thousand dollars ($250,000) per occurrence.

 

7. Broad form umbrella excess liability which shall cover defense costs on a
“first dollar” basis and shall provide coverage on a following form in respect
of all underlying coverages, in an amount not less than twenty five million
($25,000,000) (excess of employment liability, general liability and automobile
liability required underlying limits) per location, covering against excess
liability over coverage provided by all primary general liability, automobile
liability and employers’ liability insurance policies. Franchisor shall have the
right to require Franchisee to increase the amount of coverage if, in
Franchisor’s reasonable judgment, such an increase is appropriate, and any such
increase is applied consistently to all like System Hotels.

 

8. Fidelity bond coverage on all Hotel employees in an amount not less than five
million dollars ($5,000,000).

 

B. General Requirements. The following general insurance requirements shall be
satisfied by Franchisee.

 

- 16 -



--------------------------------------------------------------------------------

1. All insurance under Sections XIV.A.3. through 8. shall by endorsement
specifically name Franchisor, Franchisee, their respective Affiliates and their,
and their Affiliates’, respective shareholders, partners, directors, officers,
employees and agents as unrestricted additional insureds. All workers’
compensation and employers’ liability insurance under Section XIV.A.2. shall
include a waiver of subrogation in favor of Franchisor.

 

2. Any deductibles or self insured retentions within the insurance policy or
policies required hereunder shall not exceed twenty five thousand ($25,000), or
such higher amount as may be approved in writing in advance by Franchisor. All
deductibles and retentions are the sole responsibility of Franchisee.

 

3. All insurance purchased in compliance herewith shall be placed with insurance
companies reasonably acceptable to Franchisor, have a Best rating of AVIII and
licensed or registered to do business in the state where the Hotel is located.
Non-admitted insurers providing umbrella excess liability coverage are not
required to comply with the licensing requirements under Section insurers
providing umbrella excess liability under Section XIV.A.7.

 

4. All insurance required hereunder shall be specifically endorsed to provide
that the coverages will be primary and that any insurance carried by any
additional insured shall be excess and non-contributory.

 

5. All insurance required hereunder shall contain an endorsement whereby the
policies shall not be canceled or materially changed without at least thirty
(30) days’ prior written notice to Franchisee and Franchisor.

 

6. All insurance required hereunder may be effected under policies of blanket
insurance which cover other properties of Franchisee and its Affiliates so long
as such blanket insurance fulfills the requirements herein.

 

7. Prior to the date of this Agreement, Franchisee shall deliver to Franchisor a
certificate of insurance or certified copy of each insurance policy evidencing
the coverages required herein and setting forth deductibles and the amounts
thereof, if any. Renewal certificates of insurance or certified copies of such
insurance policy if requested by Franchisor shall be delivered to Franchisor not
less than thirty (30) days prior to their respective inception dates.

 

8. Franchisee’s obligation to maintain the insurance hereunder shall not relieve
Franchisee of liability under the indemnity provisions set forth in Section XXI.
of this Agreement, and each of the policies described in Section XIV.A.3. shall
contain a contractual coverage endorsement specifically insuring the performance
by Franchisee of the indemnity obligations set forth in Section XXI.

 

9. All insurance shall be satisfactory to Franchisor in accordance with
standards and specifications set forth in the Manual or otherwise in writing.

 

XV. TRANSFERABILITY OF INTEREST

 

A. Transfer by Franchisor. Franchisor shall have the right to transfer this
Agreement to any person or legal entity without prior notice to, or consent of,
Franchisee. Specifically, and without limitation of the foregoing, Franchisee
agrees that Franchisor may sell its assets, its interest in the Proprietary
Marks or the System to a third party; may offer its securities privately or
publicly; may merge, acquire other entities or be acquired by another entity
directly or indirectly; may undertake a refinancing, recapitalization, leveraged
buyout or other economic or financial restructuring; and with regard to any or
all of the above sales, assignments and dispositions, Franchisee expressly and
specifically waives any claims, demands, or damages against Franchisor arising
from or related to the transfer. Nothing contained in this Agreement shall
require Franchisor to continue any business operating under the System or to
offer any services or products, whether or not bearing the Proprietary Marks, to
Franchisee if Franchisor assigns its rights in this Agreement in accordance with
the provisions of this Section XV.A.

 

B. Transfer by Franchisee - Franchisor’s Consent Required. Franchisee
understands and acknowledges that the rights and duties set forth in this
Agreement are personal to Franchisee, and that Franchisor

 

- 17 -



--------------------------------------------------------------------------------

has granted this franchise in reliance on the business skill, financial
capacity, and character of Franchisee and its Principals. Accordingly, except as
provided in Section XV.C. (regarding certain permitted transfers) and Section
XVI. (regarding transfers of interests in publicly-held franchisees) of this
Agreement, neither Franchisee nor any Principal shall sell, transfer, convey,
give away, pledge, exchange, lease, mortgage, or otherwise encumber any direct
or indirect interest in the Hotel (including a substantial portion of the assets
of the Hotel inclusive of buildings and real estate), in this Agreement
(including Franchisee’s obligations under this Agreement), in Franchisee, or in
any person or entity that owns a controlling interest in Franchisee, without the
prior written consent of Franchisor. Except as provided in this Section XV. and
Section XVI. of this Agreement, any purported assignment or transfer, by
operation of law or otherwise, not having the prior written consent of
Franchisor shall be null and void and shall constitute a material breach of this
Agreement, for which Franchisor may terminate this Agreement pursuant to Section
XVII.B.5. of this Agreement and seek injunctive relief as well as monetary
damages.

 

C. Permitted Transfers. Notwithstanding any other provision of this Section XV.
or Section XVI.:

 

1. Franchisee may transfer its interest in this Agreement to another legal
entity, if (a) there is no uncured event of default under this Agreement, (b)
following such transfer, Franchisee has and continues to have during the term of
this Agreement a controlling interest in the transferee, (c) the transferee
entity unconditionally assumes in writing all of Franchisee’s past, present and
future obligations under this Agreement and delivers a copy of such written
assumption agreement to Franchisor, (d) Franchisee executes a guaranty of the
transferee’s obligations that is substantially the same as the form of Guaranty
attached as Exhibit B, and (e) Franchisee provides prior written notice to
Franchisor. No such transfer shall relieve or excuse the liability of Franchisee
or any person or entity who guaranteed or is otherwise liable for Franchisee’s
performance hereunder for the past and continuing performance of this Agreement,
and such liability shall extend to any subsequent amendments, renewals and
modifications of this Agreement (and any extensions, adjustments or compromises
of claims) which are effective between Franchisor and the then-current
franchisee notwithstanding the absence of any notice to or approval by those
parties who remain liable, all of whom waive all notices and agree that
Franchisor may proceed directly against them without proceeding against any
other person or entity who may also be liable therefor. At Franchisor’s request,
such persons further agree to execute or reexecute a form of guaranty
substantially similar to the form of Guaranty attached to this Agreement.

 

2. Any individual holding an interest in Franchisee may transfer all or a
portion of his or her interest in Franchisee to any immediate family member, to
a trust established for the benefit of any such immediate family member, or to
an entity in which such individual has and maintains a controlling interest if
(a) there is no uncured event of default under this Agreement, (b) the
transferor provides prior written notice to Franchisor, and (c) any transferor
who transfers a controlling interest executes a guaranty substantially similar
to the form of Guaranty attached as Attachment B and continues to maintain the
unrestricted power to direct, directly or indirectly, the management and
policies of the Franchisee, including those relating to the payment of financial
obligations, as reasonably determined by Franchisor.

 

3. Franchisee may assign, transfer, pledge, or hypothecate all or any part of
the assets of the Hotel, excluding this Franchise and this Agreement (and, if
Franchisee is a corporation, partnership, limited liability company or other
form of entity, all and any part of the ownership interests in Franchisee) to
banks or other lending institutions for purposes of any refinancing or as
collateral securing a loan made directly to or for the benefit of the Hotel.

 

D. Conditions to Franchisor’s Consent. Franchisor shall not unreasonably
withhold its consent to a transfer of any interest in the Hotel (including a
substantial portion of the assets of the Hotel inclusive of buildings and real
estate), in this Agreement (including Franchisee’s obligations under this
Agreement), in Franchisee, or in any person or entity that owns a controlling
interest in Franchisee; provided, however, Franchisor may, in its sole
discretion, require any or all of the following as a condition of its consent:

 

1. Transferor shall deliver to Franchisor a complete and accurate copy of any
purchase and sale agreement or similar document covering the transaction,
together with all such other documentation relating to the transaction as
Franchisor may reasonably request. Without limitation of the foregoing, if this
Agreement is proposed to be the subject of a security interest, the mortgagee
shall provide Franchisor with a non-disturbance agreement as to the Hotel and
the franchised business at the Hotel in form and substance reasonably acceptable
to Franchisor;

 

- 18 -



--------------------------------------------------------------------------------

2. Transferor shall satisfy all of Franchisee’s accrued monetary obligations to
Franchisor and its Affiliates, and shall execute a general release under seal in
a form prescribed by Franchisor of any and all claims against Franchisor and its
Affiliates, and their respective officers, directors, agents and employees, and
shall pay to Franchisor a transfer fee in an amount equal to fifty percent (50%)
of Franchisor’s then-current initial franchise fee;

 

3. The proposed transferee shall submit to Franchisor an application, in the
form prescribed by Franchisor, for a new franchise agreement to replace this
Agreement for its unexpired term. Franchisor reserves the right to reject an
application for a transfer for reasons that may include, without limitation, the
following: (i) if Franchisor deems the transferee’s proposed debt service to be
too great to permit the transferee to successfully operate the Hotel under the
System, or (ii) if the proposed transferee or any of its affiliated entities
(other than those holding interests as limited partners only) is the franchisor
or owner, or is affiliated with the franchisor or owner, of a hotel trade name
which is competitive with Franchisor or its Affiliates, regardless of the number
of hotels operating under such trade name;

 

4. Transferee shall demonstrate to Franchisor’s satisfaction that the transferee
and its shareholders, members or partners, as appropriate, meet Franchisor’s
then-current managerial and business standards and have the aptitude and ability
to conduct the franchised business (as may be evidenced by prior related
business experience or otherwise); possess good moral character, business
reputation and credit rating; and have adequate financial resources and capital
to operate the franchised business, and any management company to be engaged by
transferee shall meet Franchisor’s then-current standards;

 

5. Franchisor and the transferee will, upon approval of transferee’s
application, enter into a new franchise agreement which shall require transferee
to upgrade the Hotel to conform to Franchisor’s then-current standards, and
which new franchise agreement shall contain the standard terms (except for
duration) then being issued for new franchised hotels under the System. The date
of the transferee’s new franchise agreement shall be the Effective Date of this
Agreement, and the transferee will be required to certify in writing that: (i)
Franchisor did not endorse, recommend, or otherwise concur with the terms of the
transfer, (ii) Franchisor did not comment upon any financial projections
submitted by Franchisee to transferee, and (iii) Franchisor did not participate
in the decision of the price to be paid, which decision was made without any
intervention, support or participation by Franchisor; and

 

6. Transferee’s general manager shall, prior to assuming management of the
Hotel, successfully (as defined by Franchisor) complete the management training
program then being offered by Franchisor.

 

7. Franchisee acknowledges that Franchisor has legitimate reasons to evaluate
the qualifications of potential transferees and the proposed terms of their
purchase. Franchisee also acknowledges that Franchisor’s contact with potential
transferees for the purpose of protecting its business interests will not
constitute improper or unlawful conduct. Franchisee expressly authorizes
Franchisor to investigate any potential transferee’s qualifications, to evaluate
the proposed purchase terms, and to withhold consent to those transactions which
Franchisor, in its sole judgment, determines are not consistent with its
business interests, including, without limitation, economically questionable
transactions. Franchisee waives any claim that any action Franchisor takes to
protect its business interests in relation to a proposed transfer constitutes
tortious interference with contractual or business relationships.

 

E. Death or Permanent Disability. In the event of the death or permanent
disability of Franchisee or any Controlling Principal, the interest of such
person may be transferred in accordance with and subject to the terms of Section
XV.D., provided that (i) any such transfer shall be made within six (6) months
of the date of death or permanent disability and (ii) the obligations of
Franchisee under this Agreement are satisfied pending the transfer, including
adequate provision for management of the Hotel.

 

- 19 -



--------------------------------------------------------------------------------

F. Right of First Refusal

 

1. If Franchisee wishes to transfer all or part of its interest in the assets of
the Hotel or this Agreement or if Franchisee or a Controlling Principal of
Franchisee wishes to transfer any ownership interest in Franchisee, pursuant to
any bona fide offer received from a third party to purchase such interest, then
such proposed seller shall promptly notify Franchisor in writing of each such
offer, and shall provide such information and documentation relating to the
offer as Franchisor may require. Franchisor shall have the right and option,
exercisable within thirty (30) days after receipt of such written notification
and copies of all documentation requested by Franchisor describing the terms of
such offer, to send written notice to seller that Franchisor intends to purchase
the seller’s interest on the same terms and conditions offered by the third
party. In the event that Franchisor elects to purchase the seller’s interest,
closing on such purchase must occur within the later of sixty (60) days from the
date of notice to the seller of Franchisor’s election to purchase, sixty (60)
days after the date Franchisor receives and obtains all necessary permits and
approvals, or such other date as the parties agree upon in writing. Any material
change in the terms of any offer prior to closing shall constitute a new offer
subject to the same right of first refusal by Franchisor as in the case of an
initial offer. Failure of Franchisor to exercise the option afforded by this
Section XV.F. shall not constitute a waiver of any other provision of this
Agreement, including all of the requirements of Section XV., with respect to a
proposed transfer.

 

2. In the event an offer from a third party provides for payment of
consideration other than cash or involves certain intangible benefits,
Franchisor may elect to purchase the interest proposed to be sold for the
reasonable cash equivalent. If the parties cannot agree within a reasonable time
on the reasonable cash equivalent of the non-cash part of the offer, then such
amount shall be determined by two (2) appraisers, with each party selecting one
(1) appraiser, and the average of their determinations shall be binding. In the
event of such appraisal, each party shall bear its own legal and other costs and
shall bear the appraisal fees equally. In the event that Franchisor exercises
its right of first refusal herein provided, it shall have the right to set off
against any payment due the seller (i) all fees for any such independent
appraiser due from the seller hereunder, and (ii) all amounts due from
Franchisee or any of its Affiliates.

 

3. Failure to comply with the provisions of this Section prior to the transfer
of any interest in Franchisee, the Hotel or this Agreement shall constitute a
material event of default under this Agreement.

 

XVI. SECURITIES OFFERINGS

 

A. Consent Requirement. Any transfer of securities in a publicly-held Franchisee
or in any publicly-held entity that owns a controlling interest in Franchisee
which will result in a transfer of control requires Franchisor’s prior written
consent, which shall be conditioned upon satisfaction of the requirements of
Section XV.D. and additionally upon satisfaction of the requirements of Section
XVI.B. below.

 

B. Review of Offering Materials. In connection with any public or private
offering of securities relating to Franchisee or the Hotel, whether or not
involving a transfer of control, Franchisee shall:

 

1. Submit to Franchisor at least forty-five (45) days before the date on which
the prospectus or any other offering material (collectively, the “Prospectus”)
is first issued, a copy of the Prospectus for review. Franchisee shall reimburse
Franchisor for its expense (including professional fees and costs) in reviewing
the proposed offering;

 

2. Fully and unconditionally indemnify and hold harmless Franchisor and its
affiliates in connection with the offering;

 

3. State clearly in the Prospectus and supporting materials and releases that
Franchisor and its affiliates are not, in any way, participating in or endorsing
the offering;

 

4. Use the Proprietary Marks in the Prospectus and in any related or supporting
materials only as directed by Franchisor; and

 

5. Refrain from filing, publishing, issuing or releasing the Prospectus or any
supporting or related materials without having received the prior written
approval of Franchisor.

 

- 20 -



--------------------------------------------------------------------------------

C. Scope of Review. Franchisor’s review of any Prospectus shall be limited
solely to the subject of the relationship between Franchisee and Franchisor and
use of the Proprietary Marks, and its approval shall not constitute an
endorsement or ratification of the offering, either express or implied.
Franchisee agrees to make such changes to the Prospectus and related materials
as Franchisor may reasonably request in accordance with the guidelines for its
review established by this Section.

 

XVII. DEFAULT AND TERMINATION

 

A. Termination - No Notice or Cure. Franchisee shall be deemed to be in default
under this Agreement and all rights granted hereunder shall automatically
terminate without notice from Franchisor, if Franchisee shall become insolvent
or make a general assignment for the benefit of creditors, or if a petition in
bankruptcy is filed by Franchisee or such a petition is filed against and
consented to by Franchisee, or if Franchisee is adjudicated bankrupt, or if a
bill in equity or other proceeding for the appointment of a receiver of
Franchisee or other custodian for Franchisee’s business or assets is filed and
consented to by Franchisee, or if a receiver or other custodian (permanent or
temporary) of Franchisee’s assets or property, or any part thereof, is appointed
by any court of competent jurisdiction, or if proceedings for a compromise with
creditors under any state or federal law is instituted by, against or consented
to by Franchisee, or if a final judgment remains unsatisfied or of record for
ninety (90) days or longer (unless supersedeas bond is filed), or if execution
is levied against the Hotel or other real or personal property at the Hotel, or
suit to foreclose any lien or mortgage against the Hotel or other real or
personal property appurtenant thereto is initiated against Franchisee or if the
real or personal property of the Hotel shall be sold after levied upon by any
sheriff, marshal, or constable.

 

B. Termination - Notice Only. Franchisee shall be deemed to be in material
default and Franchisor may, at its option, terminate this Agreement and all
rights granted hereunder, without affording Franchisee any opportunity to cure
the default, effective immediately upon Franchisee’s receipt (or first refusal
of delivery) of notice, upon the occurrence of any of the following:

 

1. If Franchisee ceases to do business at the Hotel, or ceases to operate the
Hotel under the Proprietary Marks and Systems, or loses ownership or possession
or the right to possession of the Hotel, or otherwise forfeits the right to
conduct the franchised business at the Approved Location, except as otherwise
provided in Section XIX.;

 

2. If a threat or danger to public health or safety results from the
construction, maintenance or operation of the Hotel, and an immediate shutdown
of the Hotel is reasonably determined by Franchisor to be essential to avoid
substantial liability or loss of goodwill; provided, however, Franchisor shall
reinstate this Agreement if, within six (6) months after termination under this
Section XVII.B.2., the threat or danger to public health or safety is eliminated
and Franchisor reasonably determines that reopening the Hotel would not cause a
substantial loss of goodwill;

 

3. If Franchisee or any Principal, officer, director or employee of Franchisee
is convicted of a felony or any other crime or offense that is reasonably
likely, in the reasonable opinion of Franchisor, to adversely affect the System,
the Proprietary Marks, the goodwill associated therewith, or Franchisor’s
interest therein;

 

4. If Franchisee intentionally discloses or divulges the contents of the Manual,
the Software (including accompanying documentation) or other trade secret or
confidential information provided Franchisee by Franchisor contrary to Sections
XI. and XII. hereof or fails to exercise reasonable care to prevent such
disclosure;

 

5. If Franchisee or any Principal or Controlling Principal purports to transfer
any rights or obligations under this Agreement or any interest in Franchisee or
the franchised business to any third party contrary to the terms of Sections XV.
or XVI. of this Agreement;

 

6. If in an audit conducted pursuant to the provisions of this Agreement
Franchisee is determined to have (i) underreported Gross Room Revenues by five
percent (5%) or more for any month during the term hereof, or (ii) underreported
Gross Room Revenues by more than two percent (2%) twice in any thirty-six (36)
month period;

 

- 21 -



--------------------------------------------------------------------------------

7. If Franchisee shall default in the payment of any amounts due Franchisor or
any of its affiliates and shall fail to pay the amount due within ten (10) days
after receiving notice of the default; or

 

8. If Franchisee fails to comply with Franchisor’s quality assurance program and
fails to cure any default under that program within the applicable cure period.

 

C. Termination - Notice and Cure. Except as provided in Sections XVII.A. and
XVII.B. of this Agreement and except for any monetary default, Franchisee shall
have thirty (30) days or such longer period as specified herein after its
receipt from Franchisor (or first refusal of delivery) of a written notice of
default, within which to remedy any default and provide evidence thereof to
Franchisor. Franchisee shall have ten (10) days after receipt of a written
notice of default within which to cure any monetary default. If a default is not
cured within the time set forth above, or such longer period as applicable law
may require or as Franchisor may deem necessary to permit Franchisee to cure any
non-monetary default (provided Franchisee immediately commences, diligently and
in good faith pursues, and cures, such default), Franchisor shall have the right
to terminate this Agreement upon notice to Franchisee. Franchisee shall be in
default under this Agreement for any failure to comply with any of the
requirements imposed by this Agreement, as it may from time to time be
supplemented by the Manual, including, without limitation, if Franchisee fails
to carry out the terms of this Agreement in good faith.

 

XVIII. OBLIGATIONS UPON TERMINATION

 

Upon termination or expiration of this Agreement, all rights granted hereunder
to Franchisee shall forthwith terminate, and Franchisee shall comply with all of
the obligations applicable to the Approved Location as set forth in this Section
XVIII.

 

A. Cease Operation as System Hotel. Franchisee shall immediately cease operation
of the Hotel under the System and the Proprietary Marks and shall not
thereafter, directly or indirectly, represent to the public or hold itself out
as a present or former franchisee of Franchisor.

 

B. Discontinue Use of Proprietary Marks. Franchisee shall immediately and
permanently cease to use, by advertising or in any other manner whatsoever, the
Proprietary Marks, all variations thereof, any other identifying characteristics
and marks of the System, and all confidential methods, procedures and techniques
associated with the System. Franchisee shall forthwith remove from its place of
business, and discontinue using for any purpose, any and all signs, fixtures,
furniture, furnishings, equipment, advertising materials, stationery, supplies,
forms or other articles which display the Proprietary Marks or any distinctive
features or designs associated with the System. Any signs containing the
Proprietary Marks which Franchisee is unable to remove within one day of
expiration or termination of this Agreement shall be completely covered by
Franchisee until the time of their removal.

 

C. Deidentify. Franchisee shall, at its expense, promptly remove all distinctive
signs, emblems, amenities and other items bearing the Proprietary Marks, change
directory and other listings to remove all reference to such Proprietary Marks
and to any telephone or other number used generally by other System Hotels for
reservation or other purposes and make such specific additional changes as
Franchisor may reasonably request to prevent any possibility that the public may
confuse the Hotel with a System Hotel and the Proprietary Marks. Until all
modifications and alterations required by this Section XVIII.C. are completed,
Franchisee shall take all such actions as may reasonably be required by
Franchisor to advise all customers and prospective customers that the Hotel is
no longer associated with the System. Franchisee expressly acknowledges that its
failure to make such alterations will cause irreparable injury to Franchisor.

 

D. Cancel Assumed Name Certificate. Franchisee shall take such action as may be
necessary to cancel any assumed name or equivalent registration which contains
the Proprietary Marks or any variation thereof, and Franchisee shall furnish
Franchisor with evidence satisfactory to Franchisor of compliance with this
obligation within thirty (30) days after termination or expiration of this
Agreement.

 

E. Pay Liquidated Damages. In the event that termination of this Agreement after
the Effective Date is the result of Franchisee’s default, Franchisee shall pay
to Franchisor, as liquidated damages for the premature

 

- 22 -



--------------------------------------------------------------------------------

termination of this Agreement and not as a penalty for breaching this Agreement
or in lieu of any other payment, a lump sum equal to the total amounts required
under Sections III.B. and III.C. during the thirty-six (36) full calendar months
of operation preceding the termination; or if the Hotel has not been in
operation as a System Hotel for thirty-six (36) full calendar months, the
greater of: (i) thirty-six (36) times the monthly average of such amounts, or
(ii) thirty-six (36) times such amounts as are due for the one full calendar
month preceding such termination. Notwithstanding the foregoing sentence, if the
number of months remaining between the date of Franchisor’s written notice of
default (or, in the event of termination pursuant to Section XVII.A., the
occurrence of the termination event) and the date on which the term of this
Agreement would otherwise have ended pursuant to Section II. hereof is less than
thirty-six (36) months, then the time period for calculating the amount of
liquidated damages shall be the number of months remaining in such term. The
parties acknowledge that a precise calculation of the full extent of the damages
which Franchisor will incur in the event of termination of this Agreement as a
result of Franchisee’s default is difficult in the extreme, and agree that the
lump sum payment provided under this Section XVIII.E. is reasonable in light of
the damages for premature termination which Franchisor will incur in such event.
Such payment of liquidated damages shall be in addition to amounts provided
immediately below in Section XVIII.F. The payment of liquidated damages
hereunder shall not affect Franchisor’s rights to obtain appropriate equitable
relief and remedies, such as injunctive relief to enforce Section X. hereof and
specific performance to enforce Section XVIII. hereof. In the event that this
Agreement is terminated prior to the Effective Date, then this Section XVIII.E.
shall not apply but the initial franchise fee paid by Franchisee hereunder shall
be retained by Franchisor.

 

F. Pay Outstanding Amounts. Franchisee shall promptly pay all sums owing to
Franchisor and its Affiliates, and all suppliers. In the event of termination
for any default of Franchisee, such sums shall include any payment to Franchisor
required under Section XVIII.E. and all damages, costs and expenses, including
reasonable attorneys’ fees, incurred by Franchisor in obtaining (i) injunctive
or other relief for the enforcement of any provisions of this Agreement, or (ii)
contested termination of this Agreement.

 

G. Return of Manual and Other Materials. Franchisee shall immediately deliver to
Franchisor the Manual, instructions, Software and accompanying documentation,
and all other materials provided by Franchisor related to the operation of the
Hotel, and all copies thereof (all of which are acknowledged to be the
Franchisor’s property), and shall retain no copy or record of any of the
foregoing, excepting only Franchisee’s copy of this Agreement and any
correspondence between the parties, and any other documents which Franchisee
reasonably needs for compliance with any provision of law.

 

H. Purchase of Certain Materials. Franchisor shall have the right but not the
duty, to be exercised by notice of intent to do so within thirty (30) days after
termination or expiration, to purchase any and all signs, advertising materials,
supplies and inventory and any other item bearing Franchisor’s Proprietary
Marks, at the lower of Franchisee’s cost or fair market value. With respect to
any purchase by Franchisor as provided herein, Franchisor shall have the right
to set off all amounts due from Franchisee under this Agreement.

 

I. Survival. The obligations of Franchisee set forth in Article XVIII. shall
survive the expiration or termination of this Agreement.

 

XIX. CONDEMNATION AND CASUALTY

 

A. Condemnation. Franchisee shall, at the earliest possible time, give
Franchisor notice of any proposed taking by eminent domain. If the Hotel is
condemned, or such a substantial portion of the Hotel is condemned as to render
impractical the continued operation of the Hotel in accordance with System
standards, Franchisor may, in its sole discretion permit the transfer of the
franchise to another location submitted by Franchisee within one hundred eighty
(180) days of the taking. The new Hotel must be converted or constructed and
furnished in accordance with the then-current System standards and opened for
business under the System within two (2) years of the closing of the condemned
Hotel. Franchisee shall give Franchisor ninety (90) days advance notice of the
date of such opening. In the event that Franchisee does not submit a proposed
location for a new Hotel, this Agreement shall terminate upon notice by
Franchisor to Franchisee, and Franchisor shall share in the condemnation award
to the extent such award includes an allocation for its lost royalty income. If
a non-substantial condemnation shall occur, then Franchisee shall promptly make
whatever repairs and restoration may be necessary to make the Hotel conform
substantially to its former condition, character and appearance, according to
plans and specifications approved by Franchisor. The resumption of normal
operation of the Hotel shall not be unreasonably delayed.

 

- 23 -



--------------------------------------------------------------------------------

B. Casualty. If the Hotel is damaged or destroyed by fire or other cause, which
damage or destruction necessitates the closing of the Hotel for a period in
excess of thirty (30) days and Franchisee elects not to repair or rebuild the
Hotel, Franchisee shall have the right to terminate this Agreement upon written
notice to Franchisor given within sixty (60) days of the closing of the Hotel;
provided that Franchisee shall be obligated to promptly pay to Franchisor an
amount equal to the liquidated damages set forth at Section XVIII.E. of this
Agreement, except that the time for calculating the amount of liquidated damages
shall be the lesser of (a) thirty-six (36) months or (b) the number of months
then remaining between the (i) date of Franchisee’s written notice of
termination and (ii) the date on which the term of this Agreement would
otherwise have ended pursuant to Section II. hereof if such notice of
termination had not been given. Franchisee’s obligation set forth herein shall
survive expiration or termination of this Agreement pursuant to this Section
XIX.B.

 

XX. TAXES, PERMITS AND INDEBTEDNESS

 

A. Payment of Taxes and Indebtedness. Franchisee shall promptly pay when due all
taxes levied or assessed by any federal, state or local tax authority, and any
and all other indebtedness incurred by Franchisee in the conduct of the
franchised business. Franchisee shall pay to Franchisor an amount equal to any
sales tax, gross receipts tax or similar tax imposed on Franchisor with respect
to any payments to Franchisor required under this Agreement, unless the tax is
credited against income tax otherwise payable by Franchisor. Franchisee shall
have no obligation hereunder for any tax which is based upon the net income of
Franchisor.

 

B. Contested Amounts. In the event of any bona fide dispute as to liability for
taxes assessed or other indebtedness, Franchisee may contest the validity of the
amount of the tax or indebtedness in accordance with the procedures of the
taxing authority or applicable law; however, in no event shall Franchisee permit
a tax sale or seizure by levy of execution or similar writ or warrant, or
attachment by creditor, to occur against the premises of the Hotel or any
improvement thereon.

 

C. Compliance with Laws. Franchisee shall comply with all federal, state, and
local laws, rules and regulations, and shall timely obtain any and all permits,
certificates or licenses necessary for the operation of the Hotel and for the
full and proper conduct of the franchised business including, without
limitation, licenses to do business, fictitious name registrations, sales tax
permits, health and sanitation permits and ratings and fire clearances.
Franchisee shall obtain and maintain in full force and effect from and after the
opening of the Hotel all licenses required for the offer and provision of
alcoholic beverages.

 

D. Notice of Judicial and Regulatory Matters. Franchisee shall notify Franchisor
in writing within five (5) days of the commencement of any action, suit or
proceeding, and of the issuance of any order, writ, injunction, award or decree
of any court, agency or other governmental instrumentality, which may adversely
affect the operation or financial condition of the franchised business. Copies
of all inspection reports, warnings, certificates and ratings issued by any
governmental entity during the term of this Agreement in connection with the
Hotel which indicate a failure to meet or maintain governmental standards or
less than full compliance with any applicable law, rule or regulation, shall be
forwarded to Franchisor by Franchisee within five (5) days of Franchisee’s
receipt thereof.

 

E. Notice of Defaults. Franchisee shall promptly deliver to Franchisor a copy of
any notice of default received from any mortgagee, trustee under any deed of
trust, or ground lessor with respect to the Hotel and, upon the request of
Franchisor, shall provide such additional information as may be requested in
respect of any such alleged default or any subsequent action or proceeding in
connection therewith.

 

F. Timely Payments. Franchisee recognizes that Franchisee’s failure to make or
repeated delay in making prompt payment of all amounts owed in connection with
the operation of the Hotel (including, without limitation, all taxes levied or
assessed and all accounts and other indebtedness) in accordance with the terms
of any agreements, leases, invoices or statements for purchase or lease of
furniture, fixtures, equipment, inventories, supplies, food products, beverages,
travel agent services, or other goods or services will be detrimental to the
reputation and credit standing of Franchisee, Franchisor and other System
franchisees. Franchisee shall pay when due all amounts owed by Franchisee in
connection with operating the Hotel.

 

- 24 -



--------------------------------------------------------------------------------

XXI. INDEPENDENT CONTRACTOR AND INDEMNIFICATION

 

A. Independent Contractor. Franchisee acknowledges that Franchisor and
Franchisee are not and will not be considered as joint venturers, partners or
agents of each other. Franchisee specifically acknowledges that the relationship
created by this Agreement is not a fiduciary, special or any other similar
relationship, but rather is an arm’s-length business relationship. Franchisor
owes Franchisee no duties except as expressly provided in this Agreement.

 

1. During the term of this Agreement (including any extensions or renewals),
Franchisee shall hold itself out to the public as an independent contractor
operating the business pursuant to a franchise from Franchisor and as an
authorized user of the Proprietary Marks. Franchisee shall take such affirmative
action as may be necessary to do so, including, without limitation, exhibiting
notices of that fact at the Hotel as required under Section X. hereof.

 

2. Nothing in this Agreement authorizes either party to make any contract,
agreement, warranty or representation on the other’s behalf, or to incur any
debt or other obligation in the other’s name. Neither party shall assume
liability for, or be deemed liable hereunder, as a result of any such action, or
by reason of any act or omission of the other party or any claim or judgment
arising therefrom.

 

3. Franchisor does not exercise any discretion or control over the employment
policies or employment decisions of Franchisee. All employees of Franchisee are
solely employees of Franchisee, not Franchisor. Franchisee is not Franchisor’s
agent for any purpose in regard to Franchisee’s employees or otherwise.

 

B. Indemnity. Throughout the term of this Agreement, Franchisee shall indemnify,
defend and save harmless Franchisor, its Affiliates, their respective officers,
directors, agents, representatives, employees, successors and assigns
(collectively, the “Indemnified Parties”), from and against all payments of
money (including, without limitation, all losses, costs, liabilities, damages,
claims, fines, settlement amounts, legal fees, costs and expenses) of every kind
and description arising out of or resulting from Franchisee’s breach of any
representation or warranty in this Agreement or the construction, conversion,
operation or use of the Hotel or Hotel premises or of any other business
conducted on or in connection with the Hotel by the Franchisee, or because of
any act or omission of the Franchisee or anyone associated with, employed by, or
affiliated with Franchisee (even where the strict liability or negligence,
whether sole, joint or concurrent, active or passive, of the Indemnified Parties
is actual or alleged). Franchisee shall promptly give written notice to
Franchisor of any action, suit, proceeding, claim, demand, inquiry, or
investigation related to the foregoing. Franchisor shall in any event have the
right, through counsel of its choice at Franchisee’s expense, to control the
defense or response to any such action if it could affect the Indemnified
Parties financially, and such undertaking by Franchisor shall not, in any manner
or form, diminish Franchisee’s obligations to Franchisor hereunder. Franchisee
shall also reimburse Franchisor for all expenses (including legal fees and court
costs) reasonably incurred by Franchisor to protect itself and any of the
Indemnified Parties from, or to remedy, Franchisee’s defaults under this
Agreement, provided, that under no circumstances shall Franchisor be required or
obligated to seek recovery from third parties or otherwise mitigate its losses
in order to maintain a claim under this indemnity and against Franchisee, and
the failure of Franchisor to pursue such recovery or mitigate such loss will no
way reduce the amounts recoverable by Franchisor from Franchisee. This
indemnification shall survive the expiration, termination, or transfer of this
Agreement or any interest herein.

 

XXII. APPROVALS AND WAIVERS

 

A. Written Consent Required. Approvals and consents by either party will not be
effective unless evidenced by a writing signed by such party. Either party’s
consent, wherever required, may be withheld if any default by the other party
exists under this Agreement.

 

B. Standards for Consents. Unless expressly stated otherwise in this Agreement,
whenever the consent or approval of Franchisor is required, and whenever
Franchisee is required to operate or act in accordance with standards,
specifications or requirements of Franchisor, such consents and approvals shall
be given or withheld,

 

- 25 -



--------------------------------------------------------------------------------

and such standards, specifications and requirements shall be promulgated and
administered by Franchisor reasonably and in a manner consistent with the
requirements Franchisor imposes on the management of all System Hotels.

 

C. Effects of Consents. Except as otherwise provided in any written agreement
executed by Franchisor and Franchisee, Franchisor makes no warranties or
guarantees upon which Franchisee may rely. Franchisor assumes no liability or
obligation to Franchisee by providing any waiver, approval, consent or
suggestion to Franchisee in connection with this Agreement or by reason of any
delay or denial of any request therefor.

 

D. No Waiver. No failure of a party to exercise any power reserved to it by this
Agreement, or to insist upon strict compliance by the other party with any
obligation or condition hereunder, and no custom or practice of the parties at
variance with the terms hereof, shall constitute a waiver of such party’s right
thereafter to demand exact compliance with any of the terms herein. Waiver by a
party of any particular default by the other party shall not affect or impair
such party’s rights with respect to any subsequent default of the same, similar,
or different nature; nor shall any delay, forbearance, or omission of a party to
exercise any power or right arising out of any breach or default by the other
party of any of the terms, provisions, or covenants hereof, affect or impair
such party’s right to exercise the same.

 

XXIII. REPRESENTATION OF FRANCHISEE

 

Franchisor has entered into this Agreement in reliance upon the statements and
information submitted to Franchisor by Franchisee in connection with this
Agreement. Franchisee represents and warrants that all such statements and
information submitted by Franchisee in connection with this Agreement are true,
correct and complete in all material respects. Franchisee agrees to promptly
advise Franchisor of any material changes in the information or statements
submitted.

 

XXIV. NOTICES

 

Any and all notices required or permitted under this Agreement shall be in
writing and shall be delivered personally or delivered by a nationally
recognized overnight commercial delivery service (such as Airborne Express or
Federal Express) or by certified mail, return receipt requested, to the
respective parties at the following addresses unless and until a different
address has been designated by written notice to the other party:

 

Notices to Franchisor:

 

Summerfield Hotel Company, L.P.

   

1950 Stemmons Freeway

   

Suite 6001

   

Dallas, Texas 75201

   

Facsimile: (214) 863-1986

   

Telephone: (214) 863-1000

Notices to Franchisee:

 

KPA Leaseco IV, Inc.

   

306 Royal Poinciana Way

   

Palm Beach, Florida 33480

   

Attention: President

   

Facsimile: (561) 835-0457

   

Telephone: (561) 835-1800

 

Any notice shall be deemed to have been given at the date and time of (i)
receipt or first refusal of delivery if sent via certified mail, or (ii) one (1)
day after posting if sent via overnight commercial delivery service.

 

XXV. ENTIRE AGREEMENT

 

A. This Agreement contains the entire agreement between the parties hereto as it
relates to the franchising of the Hotel at the Approved Location. There are no
representations, inducements, promises, agreements, arrangements or
undertakings, oral or written, between the parties relating to the franchising
of the

 

- 26 -



--------------------------------------------------------------------------------

Hotel at the Approved Location other than those set forth herein. No agreement
of any kind relating to the matters covered by this Agreement shall be binding
upon either party unless and until the same has been made in writing and
executed by all interested parties.

 

B. This Agreement may not be amended, modified or rescinded, or any performance
requirement waived, except by a written document signed by Franchisor and
Franchisee. This provision does not apply to changes in the Manual, which
Franchisor may modify unilaterally. The parties expressly agree that this
Agreement may not be amended or modified, or any performance standard changed,
by course of dealing, by special indulgences or benefits Franchisor bestows on
Franchisee, or by inference from a party’s conduct.

 

XXVI. CONSTRUCTION AND SEVERABILITY

 

A. Severability. Except as expressly provided to the contrary herein, each
section, part, term and provision of this Agreement shall be considered
severable. If, for any reason, any section, part, term or provision herein is
determined to be invalid and contrary to, or in conflict with, any existing or
future law or regulation by a court or agency having valid jurisdiction, such
shall not impair the operation of, or have any other effect upon, such other
sections, parts, terms and provisions of this Agreement as may remain otherwise
intelligible, and the latter shall continue to be given full force and effect
and bind the parties hereto; and said invalid sections, parts, terms or
provisions shall be deemed not to be a part of this Agreement.

 

B. No Third Party Beneficiary. Nothing in this Agreement is intended, nor shall
be deemed, to confer any rights or remedies under or by reason of this Agreement
upon any person or legal entity other than Franchisee, Franchisor, and such of
Franchisee’s and Franchisor’s respective successors and assigns as may be
contemplated (and, as to Franchisee, permitted) by this Agreement.

 

C. Maximum Duty Imposed. Franchisee and Franchisor expressly agree to be bound
by any promise or covenant imposing the maximum duty permitted by law which is
subsumed within the terms of any provision hereof, as though it were separately
articulated in and made part of this Agreement, that may result from striking
from any of the provisions hereof any portion or portions which a court may hold
to be unreasonable and unenforceable in a final decision to which Franchisor or
Franchisee, as applicable, is a party, or from reducing the scope of any promise
or covenant to the extent required to comply with such a court order.

 

D. Captions. All captions in the Agreement are intended solely for the
convenience of the parties, and none shall be deemed to affect the meaning or
construction of any provision hereof.

 

E. Construction. All references herein to the masculine, neuter or singular
shall be construed to include the masculine, feminine, neuter or plural, where
applicable. All acknowledgments, promises, covenants, agreements and obligations
herein made or undertaken by Franchisee shall be deemed jointly and severally
undertaken by all the parties hereto signing the Guaranty on behalf of
Franchisee.

 

F. Counterpart Execution. This Agreement may be executed in counterparts and
each copy so executed shall be deemed an original.

 

XXVII. DISPUTE RESOLUTION AND GOVERNING LAW

 

A. FRANCHISOR AND FRANCHISEE AGREE TO SUBMIT ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING ALL ATTACHMENTS AND
ADDENDA) OR THE RELATIONSHIP CREATED BY THIS AGREEMENT TO NON-BINDING MEDIATION
PRIOR TO BRINGING SUCH CLAIM, CONTROVERSY OR DISPUTE IN A COURT OR BEFORE ANY
OTHER TRIBUNAL. THE MEDIATION SHALL BE CONDUCTED BY EITHER AN INDIVIDUAL
MEDIATOR OR A MEDIATOR APPOINTED BY A MEDIATION SERVICES ORGANIZATION OR BODY,
EXPERIENCED IN THE MEDIATION OF HOTEL INDUSTRY DISPUTES, AGREED UPON BY THE
PARTIES AND, FAILING SUCH AGREEMENT WITHIN A REASONABLE PERIOD OF TIME (NOT TO
EXCEED FIFTEEN (15) DAYS), AFTER EITHER PARTY HAS NOTIFIED THE OTHER OF ITS
DESIRE TO SEEK MEDIATION BY THE AMERICAN ARBITRATION ASSOCIATION (OR ANY
SUCCESSOR ORGANIZATION) IN ACCORDANCE WITH ITS RULES GOVERNING MEDIATION, AT

 

- 27 -



--------------------------------------------------------------------------------

FRANCHISOR’S PRINCIPAL PLACE OF BUSINESS. THE COSTS AND EXPENSES OF MEDIATION,
INCLUDING COMPENSATION AND EXPENSES OF THE MEDIATOR (EXCEPT FOR THE ATTORNEY’S
FEES INCURRED BY EITHER PARTY), SHALL BE BORNE BY THE PARTIES EQUALLY. IF THE
PARTIES ARE UNABLE TO RESOLVE THE CLAIM, CONTROVERSY OR DISPUTE WITHIN NINETY
(90) DAYS AFTER THE MEDIATOR HAS BEEN CHOSEN, THEN, UNLESS SUCH TIME PERIOD IS
EXTENDED BY WRITTEN AGREEMENT OF THE PARTIES, EITHER PARTY MAY BRING A LEGAL
PROCEEDING UNDER SECTION XXVII.B. BELOW TO RESOLVE SUCH CLAIM, CONTROVERSY OR
DISPUTE. NOTWITHSTANDING THE FOREGOING, FRANCHISOR MAY BRING AN ACTION (1) FOR
MONIES OWED, (2) FOR INJUNCTIVE OR OTHER EXTRAORDINARY RELIEF, OR (3) INVOLVING
THE POSSESSION OF OR TO SECURE OTHER RELIEF RELATING TO THE HOTEL PREMISES, IN A
COURT HAVING JURISDICTION AND IN ACCORDANCE WITH SECTION XVII.B., BELOW, WITHOUT
FIRST SUBMITTING SUCH ACTION TO MEDIATION.

 

B. WITH RESPECT TO ANY CLAIMS, CONTROVERSIES OR DISPUTES WHICH ARE NOT FINALLY
RESOLVED THROUGH MEDIATION OR AS OTHERWISE PROVIDED ABOVE, FRANCHISEE HEREBY
IRREVOCABLY SUBMITS ITSELF TO THE JURISDICTION OF THE STATE AND THE FEDERAL
DISTRICT COURTS LOCATED IN THE STATE, COUNTY OR JUDICIAL DISTRICT IN WHICH THE
FRANCHISOR’S PRINCIPAL PLACE OF BUSINESS IS LOCATED AND HEREBY WAIVES ALL
QUESTIONS OF PERSONAL JURISDICTION FOR THE PURPOSE OF CARRYING OUT THIS
PROVISION. FRANCHISEE HEREBY AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT
IN ANY PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE
RELATIONSHIP CREATED BY THIS AGREEMENT BY ANY MEANS ALLOWED BY TEXAS OR FEDERAL
LAW. FRANCHISEE FURTHER AGREES THAT VENUE FOR ANY PROCEEDING RELATING TO OR
ARISING OUT OF THIS AGREEMENT SHALL BE THE COUNTY OR JUDICIAL DISTRICT IN WHICH
THE FRANCHISOR’S PRINCIPAL PLACE OF BUSINESS IS LOCATED; PROVIDED, HOWEVER, WITH
RESPECT TO ANY ACTION (1) FOR MONIES OWED, (2) FOR INJUNCTIVE OR OTHER
EXTRAORDINARY RELIEF OR (3) INVOLVING POSSESSION OR DISPOSITION OF, OR OTHER
RELIEF RELATING TO, THE HOTEL PREMISES, FRANCHISOR MAY BRING SUCH ACTION IN ANY
STATE OR FEDERAL DISTRICT COURT WHICH HAS JURISDICTION.

 

C. THIS AGREEMENT TAKES EFFECT UPON ITS ACCEPTANCE AND EXECUTION BY FRANCHISOR
IN THE STATE OF TEXAS AND SHALL BE INTERPRETED AND CONSTRUED UNDER TEXAS LAW
(EXCEPT FOR TEXAS CHOICE OF LAW RULES).

 

D. FRANCHISEE AND FRANCHISOR ACKNOWLEDGE THAT THE PARTIES’ AGREEMENT REGARDING
APPLICABLE STATE LAW AND FORUM SET FORTH HEREIN PROVIDE EACH OF THE PARTIES WITH
THE MUTUAL BENEFIT OF UNIFORM INTERPRETATION OF THIS AGREEMENT AND ANY DISPUTE
ARISING OUT OF THIS AGREEMENT OR THE PARTIES’ RELATIONSHIP CREATED BY THIS
AGREEMENT. FRANCHISOR AND FRANCHISEE FURTHER ACKNOWLEDGE THE RECEIPT AND
SUFFICIENCY OF MUTUAL CONSIDERATION FOR SUCH BENEFIT.

 

E. FRANCHISOR AND FRANCHISEE ACKNOWLEDGE THAT THE EXECUTION OF THIS AGREEMENT
AND ACCEPTANCE OF THE TERMS BY THE PARTIES OCCURRED IN DALLAS, TEXAS AND FURTHER
ACKNOWLEDGE THAT THE PERFORMANCE OF CERTAIN OBLIGATIONS OF FRANCHISEE ARISING
UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO THE PAYMENT OF MONIES DUE
HEREUNDER AND THE SATISFACTION OF CERTAIN TRAINING REQUIREMENTS, SHALL OCCUR IN
DALLAS, TEXAS.

 

F. FRANCHISOR, FRANCHISEE AND THE CONTROLLING PRINCIPALS SIGNING THIS AGREEMENT
AS GUARANTORS ACKNOWLEDGE THAT VARIOUS PROVISIONS OF THIS AGREEMENT SPECIFY
CERTAIN MATTERS THAT ARE WITHIN THE DISCRETION OR JUDGMENT OF FRANCHISOR OR ARE
OTHERWISE TO BE DETERMINED UNILATERALLY BY FRANCHISOR. IF THE EXERCISE OF
FRANCHISOR’S DISCRETION OR JUDGMENT AS TO ANY SUCH MATTER IS SUBSEQUENTLY
CHALLENGED, THE PARTIES TO THIS AGREEMENT EXPRESSLY DIRECT THE TRIER OF FACT
THAT FRANCHISOR’S RELIANCE ON A BUSINESS REASON IN THE EXERCISE OF ITS
DISCRETION OR JUDGMENT IS TO BE VIEWED AS A REASONABLE AND PROPER EXERCISE OF

 

- 28 -



--------------------------------------------------------------------------------

SUCH DISCRETION OR JUDGMENT, WITHOUT REGARD TO WHETHER OTHER REASONS FOR ITS
DECISION MAY EXIST AND WITHOUT REGARD TO WHETHER THE TRIER OF FACT WOULD
INDEPENDENTLY ACCORD THE SAME WEIGHT TO THE BUSINESS REASON.

 

XXVIII. REMEDIES; CURRENCY

 

A. Remedies Cumulative. No right or remedy conferred upon or reserved to
Franchisor or Franchisee by this Agreement is intended to be, nor shall be
deemed, exclusive of any other right or remedy herein or by law or equity
provided or permitted, but each shall be cumulative of every other right or
remedy.

 

B. Injunctive Relief. Nothing herein contained shall bar either party’s right to
obtain injunctive relief against threatened conduct that will cause it loss or
damages, under the usual equity rules, including the applicable rules for
obtaining restraining orders and preliminary injunctions.

 

C. U.S. Currency. All fees and payments required by this Agreement shall be paid
in U.S. currency.

 

XXIX. WAIVER OF JURY TRIAL

 

IN ANY LITIGATION BETWEEN THE PARTIES FOUNDED UPON OR ARISING FROM THIS
AGREEMENT, THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL, AND
THE PARTIES HEREBY STIPULATE THAT ANY SUCH TRIAL SHALL OCCUR WITHOUT A JURY.

 

XXX. FRANCHISEE ACKNOWLEDGMENTS

 

A. FRANCHISEE ACKNOWLEDGES THAT IT DID NOT RELY ON ANY PROMISES, REPRESENTATIONS
OR AGREEMENTS ABOUT THE FRANCHISOR OR THE FRANCHISE NOT EXPRESSLY CONTAINED IN
THIS AGREEMENT IN MAKING ITS DECISION TO SIGN THIS AGREEMENT. FRANCHISEE FURTHER
REPRESENTS AND WARRANTS THAT FRANCHISOR AND ITS REPRESENTATIVES HAVE NOT MADE
ANY PROMISES, REPRESENTATIONS OR AGREEMENTS, ORAL OR WRITTEN, EXCEPT AS
EXPRESSLY CONTAINED IN THIS AGREEMENT.

 

B. FRANCHISEE ACKNOWLEDGES THAT FRANCHISEE HAS CONDUCTED AN INDEPENDENT
INVESTIGATION OF THE BUSINESS FRANCHISED HEREUNDER, AND RECOGNIZES THAT THE
BUSINESS VENTURE CONTEMPLATED BY THIS AGREEMENT INVOLVES BUSINESS RISKS AND THAT
ITS SUCCESS WILL BE LARGELY DEPENDENT UPON THE ABILITY OF FRANCHISEE AS AN
INDEPENDENT BUSINESSMAN. FRANCHISOR EXPRESSLY DISCLAIMS THE MAKING OF, AND
FRANCHISEE ACKNOWLEDGES THAT FRANCHISEE HAS NOT RECEIVED, ANY WARRANTY OR
GUARANTEE, EXPRESS OR IMPLIED, AS TO THE POTENTIAL VOLUME, PROFITS OR SUCCESS OF
THE BUSINESS VENTURE CONTEMPLATED BY THIS AGREEMENT.

 

C. FRANCHISEE ACKNOWLEDGES THAT IT HAS READ AND UNDERSTOOD THIS AGREEMENT AND
THE ATTACHMENTS HERETO (IF ANY) AND THAT FRANCHISEE HAS HAD AMPLE TIME AND
OPPORTUNITY TO CONSULT WITH ADVISORS OF FRANCHISEE’S OWN CHOOSING ABOUT THE
POTENTIAL BENEFITS AND RISKS OF ENTERING INTO THIS AGREEMENT.

 

D. ALL OF THE OBLIGATIONS OF FRANCHISOR HEREUNDER ARE TO FRANCHISEE ONLY; NO
OTHER PERSON OR ENTITY IS ENTITLED TO RELY ON, ENFORCE, OR OBTAIN RELIEF FOR
BREACH OF SUCH OBLIGATIONS EITHER DIRECTLY OR BY SUBROGATION.

 

E. FRANCHISEE ACKNOWLEDGES THAT IT RECEIVED A COMPLETE COPY OF THIS AGREEMENT
AND ALL RELATED ATTACHMENTS AND AGREEMENTS AT LEAST FIVE (5) BUSINESS DAYS PRIOR
TO THE DATE ON WHICH THIS AGREEMENT WAS EXECUTED. FRANCHISEE FURTHER
ACKNOWLEDGES THAT IT HAS RECEIVED THE DISCLOSURE DOCUMENT REQUIRED BY THE TRADE
REGULATION RULE OF THE FEDERAL TRADE COMMISSION ENTITLED “DISCLOSURE
REQUIREMENTS AND PROHIBITIONS CONCERNING FRANCHISING AND BUSINESS OPPORTUNITY
VENTURES” AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH THIS
AGREEMENT WAS EXECUTED.

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed, sealed and delivered
this Agreement in duplicate on the day and year first above written.

 

FRANCHISOR

SUMMERFIELD HOTEL COMPANY, L.P.,

a Kansas limited partnership

By:

 

PAH-Summerfield LLC,

   

General Partner

   

By:

 

PAH–L.P., Inc.,

       

Its Manager and Sole Member

       

By:

 

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

 

FRANCHISEE

KPA LEASECO IV, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Jeffrey H. Fisher, President

 

- 30 -



--------------------------------------------------------------------------------

ATTACHMENT A

 

SELECTED TERMS

 

Effective Date:     April 1, 2004

 

Expiration Date: March 31, 2014 (which is ten (10) years following the Effective
Date)

 

Approved Location :

  

810 South Douglas Street

    

El Segundo, California 90245

Number of guest rooms:

  

122

Initial franchise fee:

  

None

Application fee:

  

None

 

Franchisee’s Principals (names, addresses, and percentages of ownership in
Franchisee or in any person or entity that owns a controlling interest in
Franchisee).

 

    

Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

Percentage of Ownership

--------------------------------------------------------------------------------

*

  

Jeffrey H. Fisher

  

306 Royal Poinciana Way

Palm Beach, Florida 33480

   100%

--------------------------------------------------------------------------------

* Designates Franchisee’s Controlling Principals.

 

Attachment A – Page Solo



--------------------------------------------------------------------------------

ATTACHMENT B

 

GUARANTY

 

As an inducement to Summerfield Hotel Company, L.P. (“Franchisor”) to execute
the Franchise Agreement dated February 24, 2004, applicable to the Hotel located
at the Approved Location listed on Attachment A to the Franchise Agreement, the
undersigned, jointly and severally, hereby unconditionally warrant to Franchisor
and its successors and assigns that all of Franchisee’s representations in the
Franchise Agreement are true, agree to be bound by all the terms and conditions
of the above Franchise Agreement including any amendments thereto whenever made
(hereinafter the “Agreement”), and absolutely, unconditionally and irrevocably
guaranty to Franchisor and its successors and assigns that all of Franchisee’s
obligations under the Agreement will be punctually paid and performed.

 

Upon default by Franchisee, the undersigned will immediately make each payment
and perform each obligation required of Franchisee under the Agreement. Without
affecting the obligations of the undersigned under this Guaranty, Franchisor
may, without notice to the undersigned, extend, modify, waive, renew or release
any indebtedness or obligation of Franchisee, or settle, adjust or compromise
any claims against Franchisee. The undersigned waive notice of amendment of the
Agreement and notice of demand for payment or performance by Franchisee.

 

Franchisor may pursue its rights against any of the undersigned without first
exhausting its remedies against Franchisee and without joining any other
guarantor. No delay on the part of the Franchisor in the exercise of any right
or remedy, and no single or partial exercise by Franchisor of any right or
remedy shall preclude the further exercise of such right or remedy. Upon the
death of an individual guarantor, the estate of such guarantor will be bound by
this Guaranty but only for defaults and obligations hereunder existing at the
time of death, and the obligations of the other guarantors will continue in full
force and effect.

 

IN WITNESS WHEREOF, each of the undersigned has signed this Guaranty as of date
of the above Agreement.

 

ATTEST:

  GUARANTOR

 

--------------------------------------------------------------------------------

 

INNKEEPERS SUMMERFIELD GENERAL II, L.P.

Witness

                By:  

Innkeepers Financial Corporation V,

       

its General Partner

       

By:

 

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

 

Attachment B – Page Solo



--------------------------------------------------------------------------------

ATTACHMENT C

 

MANAGEMENT COMPANY RIDER

To Franchise Agreement Dated February 24, 2004

Between Summerfield Hotel Company, L.P. (“Franchisor”) and

KPA Leaseco IV, Inc. (“Franchisee”)

 

Innkeepers Hospitality Management, Inc. (“Management Company”) has entered into
a Management Agreement with Franchisee, under the terms of which Management
Company will operate the Hotel located at the Approved Location listed on
Attachment A to the Franchise Agreement (the “Hotel”) in accordance with the
terms and conditions of the Franchise Agreement identified above.

 

In consideration of being permitted to operate the Hotel, Management Company
hereby acknowledges and ratifies the terms and conditions of the Franchise
Agreement and agrees to fully observe and be bound by all terms, conditions and
restrictions regarding the management and operation of the Hotel set forth in
the Franchise Agreement as if and as though Management Company had executed the
Franchise Agreement as “Franchisee” for as long as Management Company operates
the Hotel; provided, however, that the foregoing does not constitute an
agreement of the Management Company to pay or assume any financial obligation of
Franchisee to Franchisor or to any third party. Management Company further
agrees to be bound by the confidentiality covenants set forth in Article XII. of
the Franchise Agreement (including all remedies available to Franchisor under
the Franchise Agreement for breach thereof) during and subsequent to its tenure
as manager and operator of the Hotel.

 

Management Company agrees that Franchisor may enforce directly against
Management Company those terms and conditions of the Franchise Agreement to
which Management Company has hereby agreed to be bound. The prevailing party in
any cause of action brought hereunder, pursuant hereto or in connection herewith
(including, without limitation, any action for declaratory or equitable relief)
shall be entitled to recover from the non-prevailing party reasonable attorney’s
fees, expenses and costs of suit incurred by the prevailing party in such
action.

 

    MANAGEMENT COMPANY:    

INNKEEPERS HOSPITALITY MANAGEMENT, INC.

ATTEST:

       

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Witness

 

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

Attachment C – Page Solo



--------------------------------------------------------------------------------

ATTACHMENT D

 

DEFINITIONS

 

An “Affiliate” means, with respect to any person or entity, any other person or
entity controlling, controlled by, or under common control with said person or
entity.

 

“Approved Location” means the street address of the Hotel, as identified in
Attachment A.

 

“Control” or “controlling interest” mean the direct or indirect power to direct
the management and policies of a person or entity, including those relating to
the payment of financial obligations, whether through the ownership of voting
securities or interests, by contract, or otherwise, each as reasonably
determined by Franchisor.

 

“Directory” means the directory published from time to time by or at the
direction of Franchisor for all hotels operating under the System and the
Proprietary Marks.

 

The “Effective Date” of the Franchise Agreement is the date that Franchisor
authorizes the opening of the Hotel under the System and the Proprietary Marks.
The Effective Date shall be entered on Attachment A to this Agreement.

 

“Expiration Date” is that date which is 20 years (for new construction) or 10
years (for conversion) following the Effective Date on which this Agreement
expires. The Expiration Date shall be entered on Attachment A to this Agreement.

 

The “Franchisee” includes the entity identified in the preamble to this
Agreement and (i) the individual owner or owners of the franchise granted
hereunder, if Franchisee is a natural person or persons; or (ii) collectively
and individually, the general partners, if Franchisee is a partnership; or (iii)
collectively and individually, the controlling shareholders or controlling
members, as applicable, if Franchisee is a corporation or limited liability
company.

 

“Franchisee’s Principals” include any individual, partnership, corporation, or
other legal entity which directly or indirectly owns any interest in this
franchise, in Franchisee, or in any person or entity that owns a controlling
interest in Franchisee. “Franchisee’s Controlling Principals” include
Franchisee’s general partners, controlling shareholders, or controlling members,
as applicable.

 

“Gross Room Revenues” include all gross revenues attributable to or payable for
the rental of guest rooms at the Hotel, including, without limitation, all
credit transactions, whether or not collected, but excluding any sales or room
taxes collected by Franchisee for transmittal to the appropriate taxing
authority. Gross Room Revenues also include the proceeds from any business
interruption insurance applicable to loss of revenues due to the nonavailability
of guest rooms and for guaranteed no-show revenue which is collected. Gross Room
Revenues shall be accounted for in accordance with the Uniform System of
Accounts for the Lodging Industry, Ninth Revised Edition, 1996, as published by
the Hotel Association of New York City, Inc.

 

“Hotel” means the freehold or long-term leasehold title to the hotel located at
the Approved Location, together with all improvements constructed on the
Approved Location, including, without limitation, the Hotel building, and all
furniture, fixtures, equipment (including computer and telephone systems), and
inventories.

 

The “Manager” is the party identified in the Management Company Rider attached
as Attachment C to the Franchise Agreement.

 

The “Manual” is the Hotel Operating Manual and all other manuals and guides
containing the standards, specifications, policies, and procedures for the
establishment and operation of System Hotels.

 

The “Proprietary Marks”means all trade names, trademarks, service marks, logos,
emblems, symbols and indicia of origin that are now designated and may hereafter
be designated in writing by Franchisor as part of the System for use in
connection with System Hotels, including the trade name and service mark
“Summerfield Suites® by Wyndham.” The Proprietary Marks may be modified by
Franchisor from time to time.

 

Attachment D – Page 1



--------------------------------------------------------------------------------

“System” means the collection of procedures, policies, standards,
specifications, controls and other distinguishing elements which Franchisor or
its Affiliates have developed in connection with the establishment and operation
of Summerfield Suites® by Wyndham Hotels. The distinguishing characteristics of
the System include, without limitation, standards and specifications for the
establishment and operation of a Summerfield Suites® by Wyndham Hotel;
reservation and property management systems; advertising, marketing and
promotional programs; a Summerfield Suites® by Wyndham Hotel Directory;
management and personnel training programs; operational standards, policies,
procedures and techniques as prescribed in the Manual and the quality assurance
program, all of which may be changed, improved or further developed from time to
time. Franchisor and its Affiliates have all rights in and to the System and
Franchisee has only the right to use the System under the terms and conditions
of this Agreement.

 

“System Hotels” means extended stay, all-suite hotels rightfully operated under
the System and the Proprietary Marks, whether owned, managed or franchised by
Franchisor.

 

Attachment D – Page 2